                 Case 19-12051-MFW               Doc 2       Filed 09/16/19       Page 1 of 59



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :
In re:                                                   :      Chapter 11
                                                         :
SIENNA BIOPHARMACEUTICALS, INC., :                              Case No. 19-12051 (_____)
                                                         :
                                    1
                           Debtor.                       :
                                                         :
-------------------------------------------------------- x

          DECLARATION OF FREDERICK C. BEDDINGFIELD III IN SUPPORT
           OF DEBTOR’S CHAPTER 11 PETITION AND FIRST DAY RELIEF

                  I, Frederick C. Beddingfield III, pursuant to 28 U.S.C. § 1746, hereby declare that

the following is true to the best of my knowledge, information, and belief:

                  1.       I   am    the    President     and     Chief    Executive      Officer     of    Sienna

Biopharmaceuticals, Inc., the debtor and debtor in possession in the above-captioned chapter 11

case (the “Debtor”). I am authorized to submit this declaration (this “First Day Declaration”)

on behalf of the Debtor.

                  2.       I am the Debtor’s founder and have served as its President and Chief

Executive Officer since January 2016 and as a member of its board of directors since August

2015. Prior to assuming my current position with the Debtor, I served as the Chief Medical

Officer of Kythera Biopharmaceuticals, Inc. from March 2013 until October 2015, and as Vice

President and Global Therapeutic Area Head, Dermatology and Aesthetics of Allergen, Inc. from

August 2005 until March 2013. I am a board-certified dermatologist and dermatologic surgeon

and a Clinical Associate Professor of Medicine/Dermatology at the University of California, Los

Angeles School of Medicine, where I have been on the faculty and seeing patients since 2003.


1
    The last four digits of the Debtor’s federal tax identification number are 4627. The Debtor’s mailing address is
    30699 Russell Ranch Road, Suite 140, Westlake Village, California 91362.


01:25190278.1
US-DOCS\110060092.11
                Case 19-12051-MFW          Doc 2       Filed 09/16/19   Page 2 of 59



                 3.    As President and Chief Executive Officer of the Debtor, I am responsible

for overseeing the Debtor’s operations, business, and financial affairs. As a result of my tenure

with the Debtor, my review of public and non-public documents, and my discussions with other

members of the Debtor’s management team, I am generally familiar with the Debtor’s business,

financial condition, policies and procedures, day-to-day operations, and books and records.

Except as otherwise noted, I have personal knowledge of the matters set forth herein or have

gained knowledge of such matters from the Debtor’s employees or retained advisers that report

to me in the ordinary course of my responsibilities. References to the Bankruptcy Code (as

defined below), the chapter 11 process, and related legal matters are based on my understanding

of such matters in reliance on the explanation provided by, and the advice of, counsel. If called

upon to testify, I would testify competently to the facts set forth in this First Day Declaration.

                 4.    On the date hereof (the “Petition Date”), the Debtor commenced with the

United States Bankruptcy Court for the District of Delaware (the “Court”) a voluntary case

under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”). The Debtor

will continue to operate its business and manage its properties as a debtor in possession.

                 5.    I submit this First Day Declaration on behalf of the Debtor in support of

the Debtor’s (a) voluntary petition for relief and (b) certain “first-day” pleadings (collectively,

the “First Day Pleadings”), which have been filed contemporaneously herewith. The Debtor

has filed the First Day Pleadings to minimize the adverse effects of the commencement of its

chapter 11 case on its operations and its various constituents. I have reviewed the Debtor’s

petition and the First Day Pleadings, or have otherwise had their contents explained to me, and it

is my belief that the relief sought therein is essential to ensure the uninterrupted operation of the

Debtor’s business and to successfully maximize the value of the Debtor’s estate.



01:25190278.1
                                                   2
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2       Filed 09/16/19   Page 3 of 59



                 6.    Part I of this First Day Declaration provides an overview of the Debtor’s

business, corporate history and structure, capital structure, and significant prepetition

indebtedness, as well as a discussion of the Debtor’s financial performance and the events

leading to the Debtor’s chapter 11 filing. Part II sets forth the relevant facts in support of the

First Day Pleadings.

                                             PART I

                 7.    The Debtor is a clinical-stage biopharmaceutical and medical device

company focused on bringing unconventional scientific innovations to patients whose lives are

burdened by disease. The Debtor, through its accomplished management team and skilled

employees, leverages deep knowledge and experience in drug and medical device development

across multiple therapeutic areas with a view towards building a unique, diversified, multi-asset

portfolio of therapies in inflammation and immunology that target select pathways in specific

tissues, with an initial focus on one of the most important “immune” tissues, the skin.

                 8.    Utilizing its novel Topical by DesignTM (“TBD”) platform, the Debtor has

developed, and is currently advancing through clinical trials, multiple product candidates, all of

which are designed to address chronic inflammatory skin diseases and other dermatologic and

aesthetic conditions. The lead candidate from the TBD platform, SNA-120, is a first-in-class

inhibitor of Tropomyosin receptor kinase A (TrkA), which the Debtor is developing for the

treatment of psoriasis, as well as the associated pruritus (itch). The second candidate from the

TBD platform, SNA-125, is a dual Janus kinase 3 (JAK3)/TrkA inhibitor, which the Debtor is

developing for the treatment of atopic dermatitis and psoriasis and the associated itch, and which

has also demonstrated positive results in gastrointestinal applications, including in the treatment

of inflammatory bowel disease. The Debtor is also currently developing products under its

Topical Photoparticle TherapyTM (“TPT”) platform, including SNA-001, a silver photoparticle

01:25190278.1
                                                 3
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2       Filed 09/16/19   Page 4 of 59



technology which is designed to be used in conjunction with commercial lasers to reduce

unwanted light-pigmented hair and treat acne.

                 9.    As a clinical-stage biopharmaceutical and medical device company, the

Debtor historically has invested a significant portion of its efforts and financial resources in

research and development activities and has not generated any revenue from product sales to

date. The Debtor also has engaged in strategic merger and acquisition activity to expand its

product candidate portfolio and, in December 2016, entered into a Share Purchase Agreement

(the “SPA”) with Creabilis plc (“Creabilis”), pursuant to which the Debtor acquired the entire

issued share capital of Creabilis and the TBD platform, including the SNA-120 and SNA-125

product candidates, in exchange for cash, equity, and certain contingent payments (triggered

upon the achievement of certain product development and approval milestones). To fund these

activities, the Debtor has relied on equity issuances, debt offerings, and term loans. More

recently, in June 2018, the Debtor entered into the Prepetition Credit Agreement with the

Prepetition Lender (each, as defined below), which subsequently was amended in January 2019

to, among other things, impose additional liquidity requirements on the Debtor.

                 10.   As discussed in greater detail below, while the Debtor has continued to

make progress in developing and advancing its key product candidates, including, notably,

obtaining positive top-line results from a Phase 2b study of SNA-120 in December 2018, its

liquidity position has declined, and it will not be able to continue advancing its product

candidates absent additional funding. At the same time, the Debtor’s ability to attract such

additional funding, as well as its overall liquidity position, has been challenged by a looming

liquidity trigger tied to minimum available cash under the Prepetition Credit Agreement, a

declining stock price, and certain contingent payments owed to the former Creabilis shareholders



01:25190278.1
                                                4
US-DOCS\110060092.11
                  Case 19-12051-MFW              Doc 2       Filed 09/16/19     Page 5 of 59



  pursuant to the SPA, which are due upon the commencement of Phase 3 clinical trials for SNA-

  120. In light of these considerations, and in an effort to preserve and maximize value for

  stakeholders and to create a platform through which necessary funding may be obtained to

  continue the Debtor’s important research and development, the Debtor determined to commence

  this chapter 11 case.

I.         COMPANY AND BUSINESS OVERVIEW

           A.      Corporate History and Structure

                   11.      The Debtor was founded as a Delaware corporation under the name

  Sienna Labs Inc. on July 27, 2010. In February 2016, the Debtor changed its name to Sienna

  Biopharmaceuticals, Inc. On December 6, 2016, the Debtor acquired Creabilis, a company

  incorporated in England and Wales, which was subsequently converted to Creabilis Holdings

  Limited (“Creabilis Holdings”).

                   12.      Creabilis Holdings presently serves as a holding company for the Debtor’s

  other non-Debtor affiliates and has no operations.                       Sienna Biopharmaceuticals S.A.

  (“Sienna S.A.”),2 a company incorporated in Luxembourg and the wholly-owned direct

  subsidiary of Creabilis Holdings, holds a substantial portion of the Debtor’s intellectual property

  related to SNA-120 acquired in the Creabilis acquisition, and is in effect an intellectual property

  holding vehicle with limited administrative operations.                  Sienna Biopharmaceuticals S.r.l.

  (“Sienna S.r.l.”), a company incorporated in Italy and the wholly-owned direct subsidiary of

  Sienna S.A., formerly served as the early-stage research arm of the Debtor; however, the Debtor

  is in the process of completing the wind down of this entity; as of the Petition Date, this entity

  does not have any employees or meaningful continuing operations. Creabilis UK Limited



  2
      Sienna Biopharmacueticals S.A. was previously named Creabilis S.A.

 01:25190278.1
                                                         5
  US-DOCS\110060092.11
                 Case 19-12051-MFW             Doc 2        Filed 09/16/19     Page 6 of 59



(“Creabilis UK” and, together with Creabilis Holdings, Sienna S.A., and Sienna S.r.l., the “Non-

Debtor Foreign Subsidiaries”), a company incorporated in England and Wales, is also a

wholly-owned subsidiary of Sienna S.A.; this entity has not had recent assets or operations and

the Debtor began steps to dissolve this entity prior to the Petition Date. An organizational chart

showing the Debtor and the Non-Debtor Foreign Subsidiaries is attached hereto as Exhibit A.

                 13.      On August 1, 2017, the Debtor completed an initial public offering of its

common stock and was listed on The NASDAQ Global Select Market (the “NGSM”) under the

symbol “SNNA.”3 As of August 6, 2019, there were 30,907,542 common shares outstanding,

24,340,556 of which are held by Cede & Co. and are publicly traded. As of August 28, 2019, the

Debtor also had approximately 2.64 million shares associated with stock options, approximately

1.05 million in restricted stock units, and warrants for 535,714 shares outstanding.

         B.      Overview of Operations

                 14.      As stated above, the Debtor is a clinical-stage biopharmaceutical and

medical device company focused on bringing innovations in biotechnology to the discovery,

development, and commercialization of first-in-class, targeted, topical products in medical

dermatology and aesthetics. The Debtor’s objective is to develop a unique, diversified, multi-

asset pipeline of topical therapies that enhance the health, appearance, and quality of life of

dermatology and aesthetics patients. The Debtor is led by a management team with extensive

experience in product development and commercialization at several leading dermatology,

aesthetics, and biotechnology companies.



3
    As reported in the Debtor’s Form 8-K filed on August 14, 2019 with the Securities and Exchange Commission
    (the “SEC”), on August 9, 2019, the Debtor received notice from The Nasdaq Stock Market that for the last 30
    consecutive business days, the closing bid price for the Debtor’s common stock was below $1.00 per share,
    which is the minimum required closing bid price for continued listing on the NGSM pursuant to Listing Rule
    5400(a)(1). This notice has no immediate effect on the Debtor’s listing or trading of its common stock.

01:25190278.1
                                                        6
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2       Filed 09/16/19    Page 7 of 59



                 15.   Biopharmaceutical and medical device development are highly speculative

undertakings and involve a substantial degree of risk. The biopharmaceutical and medical device

industries generally, and the dermatology and aesthetics markets specifically, are acutely

competitive, subject to rapid change, and significantly affected by new product introductions,

results of clinical research, corporate combinations, actions by regulatory bodies, changes by

public and private payers, and other factors. While the Debtor is presently advancing several

promising product candidates under its proprietary TBD and TPT platforms, these have not yet

been approved for sale, and the Debtor has not generated any revenue to date.

                 16.   Since its inception, the Debtor has incurred significant operating losses

and has an accumulated deficit as a result of ongoing efforts to develop its product candidates,

including conducting nonclinical and clinical trials and providing general and administrative

support for these operations. The Debtor had an accumulated deficit of approximately $184.1

million and approximately $159.4 million as of June 30, 2019 and December 31, 2018,

respectively. The Debtor had net losses of approximately $8.3 million and approximately $24.6

million for the three and six months ended June 30, 2019, and approximately $20.2 million and

approximately $37.3 million for the three and six months ended June 30, 2018, respectively. The

Debtor had net cash used in operating activities of approximately $21.2 million and

approximately $30.2 million for the six months ended June 30, 2019 and 2018, respectively.

                 17.   The Debtor’s significant cash burn and lack of available revenue has

necessitated multiple rounds of debt and equity financings, which are discussed in greater detail

below. More recently, the Debtor’s liquidity position has become increasingly strained due to a

lack of fresh capital sources and certain other factors, such that the Debtor does not have

sufficient available capital to support its ongoing operations and, in particular, fund the initiation



01:25190278.1
                                                  7
US-DOCS\110060092.11
                 Case 19-12051-MFW               Doc 2        Filed 09/16/19       Page 8 of 59



of its planned Phase 3 pivotal clinical trials for SNA-120 or further advance the development of

SNA-125. The Debtor has also been seeking a strategic partner to maximize the value of SNA-

001 and its TPT platform after announcing positive top-line results from three pivotal clinical

trials involving SNA-001 in February 2019.                    Accordingly, on August 5, 2019, the Debtor

retained Cowen and Company, LLC (“Cowen”) as an independent financial advisor to assist in

exploring capital raising opportunities to enable the advancement of SNA-120 and SNA-125, in

addition to a wide range of financial and strategic alternatives, ultimately with a view towards

maximizing value.

                  1.       Headquarters, Employees, and Manufacturing Activities

                  18.      The Debtor leases its corporate headquarters, which is an approximately

7,000 square foot facility located in Westlake Village, California. 4 The Debtor’s headquarters

houses the Debtor’s research and development, business development, financing, information

technology, supply chain, commercial, and administrative activities. As of the Petition Date, the

Debtor had 18 full-time employees, all of which are based in the Debtor’s headquarters. The

Debtor also regularly utilizes contract workers to provide a variety of services, which the Debtor

engages directly. None of the Debtor’s employees are represented by a labor union.

                  19.      The Debtor engages third parties to conduct its nonclinical studies and

clinical trials and for manufacturing and supply of its product candidates. The Debtor does not

have any internal manufacturing capabilities.

                  2.       Intellectual Property

                  20.      The Debtor’s business depends, in large part, on its ability to obtain and

maintain proprietary protection for its products and technologies. To this end, as of the Petition


4
    The Debtor also leases an additional approximately 6,000 square feet of space at this location, which it subleases
    to Task Guru, LLC.

01:25190278.1
                                                          8
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2       Filed 09/16/19   Page 9 of 59



Date, the Debtor owns or has an exclusive license in certain fields of use to over 250 patents and

patent applications in the United States and internationally. As described in further detail below,

the Debtor’s intellectual property is unencumbered; however, it is subject to a negative pledge

and certain contingent rights to payment under the Prepetition Credit Agreement.

                 21.   The Debtor’s patent portfolio includes patents and patent applications that

are directed at its TBD platform, including SNA-120 and SNA-125 (collectively, the “TBD IP”).

As of the Petition Date, the TBD IP includes six issued United States patents and 112 issued

international patents, as well as 21 pending United States patent applications and 16 pending

international patent applications. The TBD IP is owned by the Debtor and certain of the Non-

Debtor Foreign Subsidiaries (principally Sienna S.A.) and generally expires between 2026 and

2032.

                 22.   The Debtor’s patent portfolio also includes patent and patent applications

that are directed at its TPP platform, including SNA-001 (collectively, the “TPP IP”). As of the

Petition Date, the TPP IP includes 21 issued United States patents and 71 issued international

patents, as well as five pending United States patent applications and 24 pending international

patent applications. Certain of the TPP IP relating to the production of silver nanoplates used in

SNA-001 is owned by nanoComposix, Inc. and is exclusively licensed to the Debtor, and the

remaining TPP IP is owned by the Debtor and certain of the Non-Debtor Foreign Subsidiaries.

The TPP IP generally expires between 2031 and 2033.

                 23.   The Debtor also protects its brand through various trademark rights. As of

the Petition Date, the Debtor owns 53 registered trademarks around the world, as well as 16

United States and 120 international trademark applications.




01:25190278.1
                                                 9
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2    Filed 09/16/19     Page 10 of 59



         C.      Equity Financings

                 24.   Over the course of 2018 and 2019, the Debtor engaged in several efforts to

raise additional capital to support the advancement of its product candidates. On August 3, 2018,

the Debtor entered into a sales agreement (the “Sales Agreement”) with Cowen, pursuant to

which the Debtor may sell from time to time, at its option, up to $75.0 million of the Debtor’s

common stock through an “at-the-market” equity offering program (the “ATM Offering

Program”) under which Cowen is acting as sales agent. The same day, the Debtor filed a Form

S-3 Registration Statement (the “Shelf Registration Statement”) with the SEC covering the

offering of up to $250.0 million of common stock, preferred stock, debt securities, warrants,

purchase contracts, and units. The Shelf Registration Statement included a prospectus covering

the offering, issuance, and sale of up to $75.0 million of the Debtor’s common stock from time to

time through the ATM Offering Program. The Shelf Registration Statement became effective on

August 14, 2018. The shares to be sold under the Sales Agreement may be issued and sold

pursuant to the Shelf Registration Statement.

                 25.   During the year ended December 31, 2018, the Debtor issued 340,307

shares of its common stock through the ATM Offering Program and received net proceeds of

approximately $5.0 million, after deducting commissions of $0.2 million and other offering

expenses of $0.4 million. During the three and six months ended June 30, 2019, the Debtor

issued an additional 329,588 shares of its common stock through the ATM Offering Program and

received net proceeds of approximately $0.4 million, after deducting commissions of $18,000

and other offering expenses of $0.1 million.

                 26.   On February 20, 2019, the Debtor entered into an underwriting agreement

(the “Underwriting Agreement”) with Cowen and BMO Capital Markets Corp., as

representatives of the several underwriters named therein (collectively, the “Underwriters”),

01:25190278.1
                                                10
US-DOCS\110060092.11
                Case 19-12051-MFW              Doc 2     Filed 09/16/19        Page 11 of 59



pursuant to which the Debtor agreed to issue and sell 8.0 million shares of its common stock to

the Underwriters (the “Offering”). The shares were sold at a public offering price of $2.50 per

share, and were purchased by the Underwriters from the Debtor at a price of $2.35 per share.

Under the terms of the Underwriting Agreement, the Company granted the Underwriters the

option, for 30 days, to purchase up to 1.2 million additional shares of common stock at the public

offering price. On February 22, 2019, the Offering closed and the Debtor completed the sale and

issuance of 9.2 million shares of common stock, which included 1.2 million shares pursuant to

the Underwriters’ option to purchase additional shares, and received net proceeds of

approximately $21.4 million, after deducting the Underwriters’ discounts, commissions, and

estimated offering expenses payable by the Debtor.

         D.      Summary of Prepetition Debt5

                 27.      The Debtor is party to that certain Loan and Security Agreement, dated as

of June 29, 2018 (as the same has been and may be further amended, restated, supplemented, or

otherwise modified from time to time, the “Prepetition Credit Agreement” and, together with

all other loan documents, security instruments, and other documents related to, referenced in, or

executed in connection with the Prepetition Credit Agreement, the “Prepetition Credit

Documents”), with Silicon Valley Bank (the “Prepetition Lender”), pursuant to which the

Prepetition Lender originally provided the Debtor with access to term loans in an aggregate

principal amount of up to $40.0 million (the “Prepetition Facility”). On June 29, 2018, the

Debtor drew down on the Prepetition Facility in an aggregate principal amount of $30.0 million,




5
    Capitalized terms used but not otherwise defined in this section of this First Day Declaration shall have the
    meanings ascribed to such terms in the Prepetition Credit Documents.

01:25190278.1
                                                       11
US-DOCS\110060092.11
                 Case 19-12051-MFW               Doc 2       Filed 09/16/19         Page 12 of 59



which is repayable in monthly installments until July 1, 2023, including an interest-only period

through July 31, 2020.6

                  28.      On January 28, 2019, the Debtor and the Prepetition Lender entered into

an amendment to the Prepetition Credit Agreement, pursuant to which the Debtor’s total access

to the Prepetition Facility was reduced to $30.0 million, and, if the Debtor’s unrestricted cash on

deposit with the Prepetition Lender falls below the greater of (a) $30.0 million, or (b) the sum of

(i) $15.0 million plus (ii) the Debtor’s six month cash burn, tested monthly as of the last day of

each month, then the Debtor has the option to (y) prepay the Prepetition Facility in

denominations of $15.0 million (plus accrued and unpaid interest, the final payment fee with

respect to the portion of the Prepetition Facility being repaid, and the prepayment fee with

respect to the pro rata portion of the Prepetition Facility being prepaid in excess of $15.0 million)

or (z) immediately cash secure not less than the lesser of the outstanding balance or $15.0

million of the principal balance of all outstanding indebtedness under the Prepetition Facility

(the “Minimum Cash Covenant”). The Debtor may prepay the outstanding principal balance of

the Prepetition Facility in whole but not in part, subject to a prepayment fee ranging from 1.0%

to 3.0% of any amount prepaid, depending upon when the prepayment occurs. The Prepetition

Credit Agreement also provides for a final payment fee equal to 6.50% of the total amount

advanced, due upon the earliest of maturity, acceleration, prepayment, or termination of the

Prepetition Credit Agreement. In connection with this amendment, the Debtor issued to the

Prepetition Lender and its affiliate, Life Science Loans II, LLC, warrants to purchase an

aggregate of 535,714 shares of the Debtor’s common stock at an exercise price of $2.80 per




6
    Interest accrues on the Prepetition Facility at a per annum rate of the greater of (a) the Wall Street Journal prime
    rate plus 2.5% and (b) 7.25%. As of June 30, 2019, the interest rate was 8.0%.

01:25190278.1
                                                           12
US-DOCS\110060092.11
                 Case 19-12051-MFW               Doc 2      Filed 09/16/19         Page 13 of 59



share. In addition, a prepayment fee ranging from 1-3% may be payable in connection with an

optional prepayment of the Prepetition Facility.

                  29.      In the period leading up to the Petition Date, the Debtor engaged with the

Prepetition Lender regarding the continued consensual use of the Prepetition Collateral. In

connection with such discussions, and as a condition to the Prepetition Lender’s consent, the

Debtor made a payment to the Prepetition Lender in the amount of $21.3 million, consisting of

$20.0 million in principal and $1.3 million on account of the final payment fee

(the “Prepetition Loan Payment”), which such Prepetition Loan Payment was made on

September 16, 2019. The Prepetition Lender also agreed to waive the prepayment fee on the

Prepetition Loan Payment in an amount equal to $400,000.

                  30.      As of the Petition Date, the principal amount outstanding under the

Prepetition Credit Documents is approximately $10.0 million (together with all debt, principal,

interest, fees, Bank Expenses, the Prepayment Fee, the Final Payment, and other amounts owed

to the Prepetition Lender by the Debtor pursuant to the Prepetition Credit Documents relating to

the loans provided thereunder, the “Prepetition Loan Obligations”). To secure the Prepetition

Loan Obligations, and pursuant to the Prepetition Credit Documents, the Debtor granted to the

Prepetition Lender security interests in and liens on certain assets of the Debtor as described in

the Prepetition Credit Documents (the “Prepetition Liens” and the “Prepetition Collateral”).7

                  31.      Notably, the Prepetition Collateral excludes the Debtor’s Intellectual

Property, in any medium, of any kind or nature whatsoever, owned or acquired by the Debtor, or

7
    The Prepetition Collateral includes all goods, Accounts (including health-care receivables), Equipment,
    Inventory, contract rights or rights to payment of money, leases, license agreements, franchise agreements,
    General Intangibles (subject to certain exclusions), commercial tort claims, documents, instruments (including
    any promissory notes), chattel paper (whether tangible or electronic), cash, deposit accounts, fixtures, letters of
    credit rights (whether or not the letter of credit is evidenced by a writing), securities, and all other investment
    property, supporting obligations, and financial assets of the Debtor, whether owned or acquired, wherever
    located.

01:25190278.1
                                                          13
US-DOCS\110060092.11
                   Case 19-12051-MFW               Doc 2      Filed 09/16/19         Page 14 of 59



   in which the Debtor holds or acquires any right or interest in. The Debtor’s Intellectual Property

   is unencumbered; however, the Intellectual Property is subject to a negative pledge and the

   Prepetition Collateral includes all Accounts and General Intangibles that consist of rights to

   payment and proceeds from the sale, licensing, or disposition of all or any part of the Intellectual

   Property.8

                     32.      As of the Petition Date, the Debtor estimates that its unsecured obligations

   total approximately $2.5 million.

II.         EVENTS LEADING TO CHAPTER 11 FILING

            A.       Prepetition Restructuring Efforts

                     33.      On December 3, 2018, the Debtor announced its long-awaited top-line

   results from a Phase 2b study of SNA-120, the Debtor’s lead product candidate developed using

   its proprietary TBD platform. This Phase 2b study, in mild-to-moderate psoriasis patients with at

   least moderate itch, was designed to assess the efficacy and safety of SNA-120 on itch (primary

   endpoint), as well as the underlying psoriasis (secondary endpoints). In this study, subjects

   treated with SNA-120 achieved statistical significance, compared to vehicle, on important pre-

   specified regulatory endpoints of psoriasis disease severity. Subjects treated with SNA-120 also

   experienced a meaningful reduction in itch, although the result did not reach statistical

   significance against vehicle.

                     34.      Around this time, the Debtor began implementation of a corporate

   restructuring plan to focus its resources on SNA-120, which included a significant reduction in

   force. As reported in the Debtor’s Form 8-K filed with the SEC on January 2, 2019, the Debtor


   8
       The Prepetition Credit Agreement provides that, to the extent that a judicial authority holds that a security
       interest in the Intellectual Property is necessary to have a security interest in such right of payment, then the
       Prepetition Collateral is to include the Intellectual Property, to the extent necessary to secure the Prepetition
       Lender’s right to payment.

  01:25190278.1
                                                            14
   US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2    Filed 09/16/19     Page 15 of 59



expected that the restructuring would reduce its planned operating expenses by approximately

50%, excluding one-time charges of approximately $0.8 million related to employee benefits and

severance charges, and would be completed by the end of the first quarter of 2019.             In

connection with this organizational restructuring, the Debtor terminated approximately 20

employees, or approximately 34% of its workforce, with the intent to streamline operations and

make more efficient use of cash. As of March 31, 2019, the Debtor had completed the activities

associated with the restructuring plan and all related payments had been made. In September

2019, the Debtor terminated an additional six employees in an effort to further streamline

operations and reduce go-forward operating costs.

         B.      Debtor’s Constrained Liquidity, Prepetition Credit Agreement Amendment,
                 and SPA Contingent Payments

                 35.   Despite the Debtor’s substantial prepetition organizational restructuring

efforts, its liquidity position continued to erode throughout the course of 2019. The Minimum

Cash Covenant in the Prepetition Credit Agreement requires that, among other things, the Debtor

maintain unrestricted cash on deposit with the Prepetition Lender in the total amount of the

greater of (a) $30.0 million, or (b) the sum of (i) $15.0 million plus (ii) the Debtor’s six month

cash burn, as described in greater detail above, and the Debtor’s cash balance fell below the

Minimum Cash Covenant threshold in the days prior to the Petition Date. The Debtor’s ability to

attract additional funding to bolster its liquidity position has been further challenged by a

declining stock price, which has limited its ability to raise funds through the sale of equity

securities, including pursuant to the ATM Offering Program. In addition, the Debtor has certain

contingent payments coming due to the former Creabilis shareholders pursuant to the SPA.

Specifically, under the SPA, the Debtor will become obligated to issue $18.0 million in shares of

its common stock to the former Creabilis shareholders upon the commencement of the first Phase


01:25190278.1
                                                15
US-DOCS\110060092.11
                 Case 19-12051-MFW              Doc 2      Filed 09/16/19        Page 16 of 59



3 clinical trial of SNA-120. This amount could rise to as much as $53.0 million, consisting of an

aggregate of $25.0 million in cash and $28.0 million in shares of common stock, upon achieving

certain additional milestones.9

                  36.      These factors have left the Debtor needing significant additional liquidity

to continue its research and development operations. In particular, while the Debtor has already

resolved all operational and procedural items in connection with its planned initiation of Phase 3

pivotal clinical trials for SNA-120,10 and now stands ready to commence such trials in the second

half of 2019 as originally planned, the Debtor determined that additional funding would be

required to move forward due to uncertainties regarding the Minimum Cash Covenant and the

Debtor’s continued ability to use cash under the Prepetition Facility. At the same time, the

Debtor has been seeking a strategic partner to maximize the value of SNA-001 and its TPT

platform following the announcement of positive top-line results from three pivotal clinical trials

involving SNA-001 in February 2019.

                  37.      After full consideration of the Debtor’s potential strategic and financial

alternatives, it became clear that there were no viable out-of-court refinancing or restructuring

options available to pursue. Faced with a lack of viable financing options, dwindling liquidity

and the requirements of the Minimum Cash Covenant, and the overhang of significant future

milestone payments under the Creabilis SPA, after extensive discussions with its advisors, the

Debtor determined that commencing this chapter 11 case was the best available option to

preserve and maximize value for stakeholders.



9
     For the avoidance of doubt, the Debtor has satisfied all milestone achievement obligations under the Creabilis
     SPA to date. The qualifying conditions for these additional milestone payments have not yet been met.
10
     Over the course of 2019, the Debtor engaged with the United States Food and Drug Administration regarding
     Phase 3 trial design for SNA-120, which has been agreed upon, and secured material supply to be used in
     connection therewith.

01:25190278.1
                                                         16
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2     Filed 09/16/19      Page 17 of 59



         C.      Debtor’s Strategic Alternatives and Sale Process

                 38.   As noted above, in early August 2019, the Debtor retained Cowen to,

among other things, (a) assist the Debtor in analyzing its business, operations, properties,

financial condition, and prospects, (b) assist the Debtor in analyzing and considering financing

alternatives and strategies, (c) assist the Debtor in identifying financial and strategic institutional

investors or other investors interested in participating in a transaction with the Debtor, and

(d) advise the Debtor as to potential mergers or acquisitions and the sale or other disposition of

any of the Debtor’s business or assets.

                 39.   After a review of the Debtor’s potential strategic and financial

alternatives, the Debtor directed Cowen to commence a process and pursue a potential

transaction for the Debtor.      Accordingly, prior to the Petition Date, Cowen engaged in

communications with a number of parties regarding a potential transaction with the Debtor and

such efforts remain ongoing. Given the responses that Cowen has received to date from certain

interested parties, the Debtor is confident that Cowen will be successful in locating a purchaser

or strategic partner in the near future, thus enabling the Debtor to emerge from bankruptcy and

continue its business operations as a going concern.

                                               PART II

                 40.   In furtherance of its objective of a value-maximizing restructuring process,

the Debtor is seeking approval of the First Day Pleadings and related orders

(the “Proposed Orders”), and is respectfully requesting that the Court enter the Proposed Orders

granting the relief requested in the First Day Pleadings. For the avoidance of doubt, the Debtor

is seeking authority, but not direction, to pay amounts or satisfy obligations with respect to the

relief requested in the First Day Pleadings.



01:25190278.1
                                                  17
US-DOCS\110060092.11
                 Case 19-12051-MFW          Doc 2    Filed 09/16/19     Page 18 of 59



                   41.   I have reviewed each of the First Day Pleadings and Proposed Orders, and

  all exhibits thereto, or have otherwise had their contents explained to me, and the facts set forth

  therein are true and correct to the best of my knowledge, information, and belief. Moreover, I

  believe that the relief sought in the First Day Pleadings (a) is vital to ensuring that the Debtor

  may transition into, and continue operating within, chapter 11, with minimal business disruptions

  or loss of productivity or value and (b) constitutes a critical element in the Debtor being able to

  successfully maximize value the value of its estate for the benefit of all stakeholders.

I.        FIRST DAY PLEADINGS

          A.       Cash Collateral Motion

                   42.   Pursuant to the Motion of Debtor for Entry of Interim and Final Orders

  (I) Authorizing Use of Cash Collateral, (II) Granting Adequate Protection, (III) Scheduling a

  Final Hearing, (IV) Modifying Automatic Stay, and (V) Granting Related Relief

  (the “Cash Collateral Motion”), the Debtor is seeking entry of interim and final orders

  (a) authorizing the use of Cash Collateral (as defined in section 363(a) of the Bankruptcy Code),

  (b) authorizing the Debtor to provide adequate protection as specified therein in favor of the

  Prepetition Lender to secure the Prepetition Liens in connection with the Debtor’s use of Cash

  Collateral in which the Prepetition Lender has an interest, and any diminution in value of the

  Prepetition Lender’s interest in the Prepetition Collateral, and (c) pursuant to Rule 4001 of the

  Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), scheduling a final hearing on

  the Cash Collateral Motion. Importantly, the Prepetition Lender has consented to the Debtor’s

  use of the Cash Collateral.

                   43.   If the Cash Collateral Motion is not approved and the Debtor does not

  obtain authorization to use the Cash Collateral, I believe that the Debtor will suffer immediate

  and irreparable harm. Without the use of the Cash Collateral, the Debtor will not have the

 01:25190278.1
                                                    18
  US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2     Filed 09/16/19   Page 19 of 59



liquidity to conduct its business as a going concern or the ability to maximize value for the

benefit of all stakeholders in this chapter 11 case. The Debtor does not have and has not had

access to the Cash Collateral since the commencement of this chapter 11 case. The Debtor

urgently needs funds to make payroll, pay operating costs, and fund other expenditures that are

critical to the Debtor’s continued viability and ability to maximize value for the benefit of all

stakeholders.

                 44.   As described above, it is vital to the success of the Debtor’s restructuring

efforts that it immediately obtain access to the Cash Collateral. The preservation of the Debtor’s

business and the Debtor’s ability to maximize value heavily depend upon the expeditious

approval of the use of the Cash Collateral for general working capital purposes. Absent the

Court’s approval of the relief sought in the Cash Collateral Motion, the Debtor faces a substantial

risk of severe disruption to its business operations.

                 45.   Prior to the Petition Date, the Debtor engaged with the Prepetition Lender

and together the parties reached an agreement for the consensual use of the Cash Collateral as

described in the Cash Collateral Motion. I understand that the Prepetition Lender’s consent was

conditioned upon, among other things, the Prepetition Loan Payment. I understand further that,

in connection with these negotiations, the Prepetition Lender agreed to waive a prepayment fee

on the Prepetition Loan Payment in an amount equal to $400,000.

                 46.   The Debtor’s request for use of the Cash Collateral is limited to budgeted

expenses reasonably calculated to maximize the value of the Debtor’s assets and the realization

on the Prepetition Collateral. The Debtor, with the assistance of its financial advisors, has

prepared a budget (the “Budget”), a copy of which is attached as Exhibit 1 to the Interim Order,

which is attached to the Cash Collateral Motion as Exhibit A, which shows the Debtor’s



01:25190278.1
                                                  19
US-DOCS\110060092.11
                Case 19-12051-MFW          Doc 2    Filed 09/16/19      Page 20 of 59



forecasted receipts and disbursements from the Petition Date through December 13, 2019.

Under the Budget, the Debtor intends to use the Cash Collateral, among other things, (a) to pay

(i) the costs of administration of this chapter 11 case, (ii) payroll expenses, (iii) postpetition trade

amounts, and (iv) various prepetition claims paid in the ordinary course that are the subject of

other First Day Pleadings, as authorized by the Court, (b) as working capital, (c) to fund critical

business operations conducted by the Debtor, (d) to pay amounts in connection with the KEIP

and KERP (each, as defined below), subject to approval of the Court, and (e) for other general

corporate purposes. The Prepetition Lender has consented to the Debtor’s use of the Cash

Collateral in accordance with the Budget.

                 47.   Absent approval of the relief requested in the Cash Collateral Motion

authorizing the Debtor to use the Cash Collateral in accordance with the Budget, the Debtor will

have insufficient funds available to operate its business, administer this chapter 11 case, and

maximize value for all stakeholders.

                 48.   The Debtor believes that the terms and conditions of its use of the Cash

Collateral, including the provision of adequate protection as described in the Cash Collateral

Motion, are appropriate and reasonable and that such adequate protection is sufficient to secure

any adequate protection obligations under the circumstances. Moreover, the Prepetition Lender

has consented to the Debtor’s use of the Cash Collateral conditioned upon such adequate

protection as set forth in the Cash Collateral Motion.          Accordingly, the Debtor is seeking

authorization to use the Cash Collateral on the terms set forth in the Budget.

                 49.   As noted above and set forth in the budget, as of the Petition Date, the

Debtor had approximately $11.0 million of cash on hand. The adequate protection liens being

granted pursuant to the Cash Collateral Motion cover both the Prepetition Collateral and, to the



01:25190278.1
                                                   20
US-DOCS\110060092.11
                Case 19-12051-MFW            Doc 2     Filed 09/16/19    Page 21 of 59



extent permissible under existing contracts, the Debtor’s intellectual property, which was not part

of the Prepetition Collateral. I believe that the Debtor’s intellectual property has significant

value on its own.

                 50.     A substantial amount of the Debtor’s assets are encumbered under the

Prepetition Facility. Therefore, it would be impossible to operate the Debtor’s business and

conduct this chapter 11 case absent authorization to use the Cash Collateral. If the Court does

not authorize the use of the Cash Collateral, the Debtor’s operations would likely cease, which

would adversely affect the value of the Debtor’s estate to the detriment of all stakeholders. In

particular, the Debtor’s employees would be severely harmed, as their employment would be

terminated in the event the Debtor is unable to use the Cash Collateral.

                 51.     For the foregoing reasons, I believe that authorizing the Debtor to use the

Cash Collateral, as consensually agreed upon with the Prepetition Lender, is in the best interests

of the Debtor, its estate, its creditors, and all parties in interest.

         B.      Cash Management Motion

                 52.     Pursuant to the Motion of Debtor for Entry of Interim and Final Orders

(I) Authorizing Continued Use of Existing Cash Management System, Including Maintenance of

Existing Bank Accounts, Checks, and Business Forms, (II) Authorizing Continuation of Existing

Deposit Practices, (III) Approving Continuation of Certain Ordinary Course Intercompany

Transactions with Non-Debtor Foreign Subsidiaries, and (IV) Granting Related Relief

(the “Cash Management Motion”), the Debtor is seeking entry of interim and final orders

(a) authorizing, but not directing, the Debtor to continue to maintain and use its existing cash

management system, including maintenance of existing bank accounts, checks, and business

forms, (b) granting the Debtor a waiver of certain bank account and related requirements of the

Office of the United States Trustee (the “U.S. Trustee”) for the District of Delaware to the

01:25190278.1
                                                     21
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2    Filed 09/16/19     Page 22 of 59



extent that such requirements are inconsistent with the Debtor’s practices under its existing cash

management system, (c) authorizing, but not directing, the Debtor to continue to maintain and

use its existing deposit practices, and (d) approving the continuation of certain ordinary course

intercompany transactions with the Non-Debtor Foreign Subsidiaries.

                 1.    Debtor’s Cash Management System and Bank Accounts

                 53.   In the ordinary course of its business, the Debtor maintains a cash

management system (the “Cash Management System”) that is integral to the operation and

administration of its business and the businesses of the Non-Debtor Foreign Subsidiaries.

I believe that the Cash Management System provides significant benefits to the Debtor and the

Non-Debtor Foreign Subsidiaries by, among other things, enabling the Debtor to (a) monitor and

control all of the Debtor’s cash receipts and disbursements, (b) identify the cash requirements of

the Debtor and the Non-Debtor Foreign Subsidiaries, (c) transfer cash as needed to respond to

the cash requirements of the Debtor and the Non-Debtor Foreign Subsidiaries, and (d) track all

intercompany transfers.

                 54.   The Cash Management System is managed by the Debtor at its

headquarters in Westlake Village, California, where it oversees the administration of its bank

accounts to effect the collection, disbursement, and movement of cash across the Debtor’s

corporate structure. The Debtor’s oversight of the Cash Management System (as well as the cash

management systems of the Non-Debtor Foreign Subsidiaries) facilitates accurate cash

forecasting and reporting and the monitoring of the collection and disbursement of funds to and

from the Debtor Bank Accounts and the Non-Debtor Foreign Subsidiary Bank Accounts

(each, as defined below).

                 55.   I believe that the Cash Management System is organized in a way that

respects the cash funding and operating needs of the Debtor and the Non-Debtor Foreign

01:25190278.1
                                                22
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2    Filed 09/16/19   Page 23 of 59



Subsidiaries. A diagram depicting the Cash Management System, including ordinary course

transfers between the Debtor and the Non-Debtor Foreign Subsidiaries, is attached to the Cash

Management Motion as Exhibit C. The Debtor manages the cash needs of the Non-Debtor

Foreign Subsidiaries and oversees the consolidated system, as described in greater detail below.

                 56.   As of the Petition Date, the Debtor maintains three bank accounts

(the “Debtor Bank Accounts”) in the United States. The Non-Debtor Foreign Subsidiaries

maintain two bank accounts (the “Non-Debtor Foreign Subsidiary Bank Accounts” and,

together with the Debtor Bank Accounts, the “Bank Accounts”).

                 57.   The Debtor Bank Accounts consist of (a) a restricted cash account

(Account No. 4271) (the “Collateral Account”), (b) an operating account (Account No. 3773)

(the     “Operating    Account”),   and    (c)    a    sweep   account   (Account    No.   3396)

(the “Sweep Account”).     The Debtor Bank Accounts are held in the United States at the

Prepetition Lender, which is a member of the Federal Deposit Insurance Corporation

(the “FDIC”) and has executed the approved Uniform Depository Agreement with the U.S.

Trustee for the District of Delaware. All funds in the Debtor Bank Accounts are denominated in

U.S. Dollars.

                 58.   There are two Non-Debtor Foreign Subsidiary Bank Accounts. The first is

an account in Italy at Banca Intermobiliare di Investimenti e Gestioni S.p.A. (the “Italy

Account”), held in the name of Sienna S.r.l. The second is an account in Luxembourg at ING

Luxembourg S.A. (the “Luxembourg Account”), held in the name of Sienna S.A.. The funds in

these accounts are denominated in Euros. Creabilis Holdings and Creabilis UK do not currently

have bank accounts.




01:25190278.1
                                                  23
US-DOCS\110060092.11
                 Case 19-12051-MFW               Doc 2     Filed 09/16/19       Page 24 of 59



                   59.     A schedule of the Bank Accounts is attached to the Cash Management

Motion as Exhibit D. As reflected in Exhibit D, each of the Debtor Bank Accounts is held in the

name of the Debtor and the Non-Debtor Foreign Subsidiary Bank Accounts are held in the

names of Sienna S.r.l. and Sienna S.A., as applicable.

                   2.      Cash Collection and Distribution Process

                           a.       Debtor Bank Accounts

                   60.     I understand that the Sweep Account currently holds approximately $11.0

million. In the ordinary course of business, the Debtor transfers cash from the Sweep Account to

the Operating Account where it is used to fund the Debtor’s operations. The cash in the Sweep

Account also represents the majority of the Debtor’s invested cash. All but a minimal amount11

of the funds in the Sweep Account are invested by the Prepetition Lender in a money market

fund selected by the Debtor that holds U.S. Treasury bills, notes, and other obligations issued or

guaranteed by the U.S. Treasury. The investment relationship between the Debtor and the

Prepetition Lender is governed by a Cash Sweep Program Account Agreement pursuant to which

the Prepetition Lender receives approximately 6% of the monies earned from all investment

gains.

                   61.     Funds from the Sweep Account are transferred to the Debtor’s Operating

Account where they are disbursed as necessary via check, wire, EFT or ACH to pay all operating

costs of the Debtor, including payroll,12 vendors, suppliers, lease parties, professionals, and the

Debtor’s taxing authorities.           The Operating Account is also utilized to pay the Debtor’s



11
     As set forth below, a minimum daily balance of $250,000 is not invested.
12
     TriNet HR Corporation (“TriNet”) issues payroll checks on the Debtor’s behalf. TriNet directly debits the
     Debtor’s Operating Account in advance of processing payroll which is primarily done by direct deposit to
     employees’ bank accounts. The amount taken out of the Operating Account is for gross payroll billings, which
     includes net payroll, taxes, benefits, 401k matching, and administrative fees.

01:25190278.1
                                                          24
US-DOCS\110060092.11
                Case 19-12051-MFW             Doc 2     Filed 09/16/19       Page 25 of 59



responsibilities under the Prepetition Credit Agreement13 and all expenses incurred by the Non-

Debtor Foreign Subsidiaries. The Operating Account is funded so that it maintains a daily

balance of $250,000, and is replenished from the Sweep Account at the end of each day. All

excess funds (e.g., funds not used to pay the Debtor’s expenses or used to maintain the $250,000

Operating Account balance) and funds received by the Debtor (e.g., public offering proceeds,

funds from the Sales Agreement, etc.) are transferred from the Operating Account to the Sweep

Account. All monies, other than the investment gains and investment related fees associated

with the Sweep Account, flow though the Operating Account.

                  62.     The Collateral Account is a restricted cash account that maintains a

balance of $181,211.20. The funds in the Collateral Account are held as collateral for the benefit

of the Prepetition Lender under a letter of credit (the “Letter of Credit”) the Prepetition Lender

issued in favor of the Teachers Insurance and Annuity Association of America, which is the

Debtor’s landlord under its office lease (the “Landlord”). Moreover, the use of the cash in the

Collateral Account is restricted and all interest generated by the account is transferred to the

Operating Account when earned. The interest is then either used to offset bank related fees owed

to the Prepetition Lender or transferred to the Sweep Account. The funds in the Collateral

Account will revert to the Debtor in the event the Letter of Credit is not called prior to its

expiration.

                          b.       Non-Debtor Foreign Subsidiary Bank Accounts                           and
                                   Transactions with Non-Debtor Foreign Subsidiaries

                  63.     The Debtor funds the operations of the Non-Debtor Foreign Subsidiaries.

All monies transferred to Sienna S.A. and Sienna S.r.l. were transferred from the Debtor Bank



13
     All fees due to the Prepetition Lender under the Prepetition Credit Agreement are directly debited by the
     Prepetition Lender from the Operating Account.

01:25190278.1
                                                       25
US-DOCS\110060092.11
                 Case 19-12051-MFW             Doc 2     Filed 09/16/19       Page 26 of 59



Accounts (the Operating Account) to the Non-Debtor Foreign Subsidiary Bank Accounts (the

Luxembourg Account or Italy Account, as applicable), with all down-streamed funds accounted

for as capital contributions from the Debtor.14 The Debtor directly pays for expenses incurred by

Creabilis Holdings and Creabilis UK via its Operating Account. Because the Debtor and Non-

Debtor Foreign Subsidiaries do not generate revenue from product sales, monies have not been

up-streamed to the Debtor from the Non-Debtor Foreign Subsidiaries.

                  64.      Funds from the Debtor are down-streamed to Sienna S.A. to pay for

Sienna S.A.’s limited operational expenses, which include, among other things, office rent,

administrative fees, audit fees, taxes and tax advisory fees, research and development fees, and

bank charges. Generally, such funds were transferred from the Debtor’s Operating Account to

the Luxembourg Account two times a year, and held in the Luxembourg Account to be used on

an as needed basis.         The operational requirements of Sienna S.A. are handled by Vistra

(Luxembourg) S.a.r.l. (“Vistra”), a third-party service provider that, among other things,

processes Sienna S.A.’s monthly bills, fulfills Sienna S.A.’s regulatory filings, oversees third-

party audits of the company, and assists with corporate governance matters. Vistra is reimbursed

by funds down-streamed from the Debtor Bank Accounts. I have been informed that, over the

preceding 12 month period, the Debtor transferred approximately $80,000 to the Luxembourg

Account to fund the expenses incurred by Sienna S.A. As of the Petition Date, I understand that

the Luxembourg Account has a balance of approximately $25,000.

                  65.      As noted above, Sienna S.r.l. is an Italian entity that historically served as

the early-stage of the Debtor.15 Sienna S.r.l. also held certain intellectual property related to


14
     The Debtor has access to the Luxembourg Account to approve payments made by Sienna S.A. The Debtor does
     not have access to the Italy Account.
15
     Sienna S.r.l. discovered SNA-120 and SNA 125, both of which are products from the TBD platform.

01:25190278.1
                                                       26
US-DOCS\110060092.11
                 Case 19-12051-MFW               Doc 2      Filed 09/16/19         Page 27 of 59



SNA-125. As stated above, prior to the Petition Date, the Debtor began the process of winding

down Sienna S.r.l.’s operations and transferring its intellectual property assets to the Debtor. In

connection therewith, prior to the Petition Date, Sienna S.r.l. assigned its intellectual property

assets to the Debtor and terminated its leases, contracts, and operations. As of the Petition Date,

I understand that the wind down of Sienna S.r.l. is substantially complete and the Debtor intends

to dissolve the entity in due course.16 The Debtor estimates that the remaining costs relating to

the wind down and dissolution of Sienna S.r.l. are expected to be approximately $860,000

(the “Italy Dissolution Costs”), principally on account of Italian tax liabilities associated with

the transfer of the intellectual property held at Sienna S.r.l. to the Debtor, vendor payables, legal

costs associated with the dissolution, and, most notably, certain employee severance obligations

that are required to be paid under applicable Italian law. Other than the Italy Dissolution Costs,

the Debtor expects that no additional cash will be needed to fund Sienna S.r.l. As of the Petition

Date, I understand that the Italy Account has a balance of approximately $800,000.

                   66.      As stated above, Creabilis Holdings and Creabilis UK have no operations,

and Creabilis UK is in the process of being wound down.17                         Notwithstanding the lack of

operations at Creabilis Holdings and Creabilis UK, these entities incur nominal taxes and fees for

entity maintenance, which include fees associated with tax returns, accounting, and corporate

governance. All such fees are paid directly by the Debtor as they come due. I have been

16
     The Debtor historically transferred funds in the ordinary course from its Operating Account to the Italy Account
     to cover the costs associated with Sienna S.r.l.’s operations (e.g., closing out research commitments for early
     stage new product research started in 2018, payroll, and corporate governance expenses (rent, accounting, travel,
     etc.)). Generally, such funds were transferred three times a year, and held in the Italy Account to be used on an
     as needed basis. In addition, the Debtor has transferred funds in connection with the wind down process. Year
     to date, the Debtor has funded approximately $1.706 million to the Italy Account. The bulk of these funds are
     associated with the Italy Dissolution Costs. Going forward, the Debtor expects expenditures to complete the
     wind down and dissolution of this entity to be modest.
17
     It is expected that the dissolution of Creablis UK will be completed over the next few months, and substantially
     all of the costs associated with the dissolution have been incurred and paid. The Debtor intends to fund the
     remaining costs of the dissolution (if any).

01:25190278.1
                                                          27
US-DOCS\110060092.11
                 Case 19-12051-MFW              Doc 2      Filed 09/16/19       Page 28 of 59



informed that, over the past 12 months, the amount paid by the Debtor to fund Creabilis

Holdings and Creabilis UK was approximately $17,000.18

                  67.      The Debtor is seeking authority, in its sole discretion, to continue to make

payments in the ordinary course of business to the Non-Debtor Foreign Subsidiaries postpetition

(including the Italy Dissolution Costs) if the Debtor determines that it is in the best interests of

its estate to protect the consolidated value of the enterprise. It is my understanding that all

postpetition payments made to the Non-Debtor Foreign Subsidiaries (aside from the Italy

Dissolution Costs) will be minimal given the limited operations of the entities.

                  3.       Continued Use of Cash Management System and Debtor Bank Accounts

                  68.      I believe that the Cash Management System is an ordinary course,

customary, and essential business practice, the continued use of which is essential to the Debtor’s

business operations during this chapter 11 case and its goal of maximizing value for the benefit

of all stakeholders. To require the Debtor to adopt a new cash management system at this critical

stage would be expensive, impose needless administrative burdens, and cause undue disruption.

Any disruption in the collection and disbursement of funds as currently implemented would

adversely (and perhaps irreparably) affect the Debtor’s ability to maximize estate value.

Moreover, such a disruption would be wholly unnecessary because the Cash Management

System provides a valuable and efficient means for the Debtor (and the Non-Debtor Foreign

Subsidiaries) to address its cash management requirements. Furthermore, to the best of my

knowledge, the Debtor Bank Accounts are at a financially stable institution insured in the United

States by the FDIC, which has also executed the approved Uniform Depository Agreement with

the U.S. Trustee for the District of Delaware. In addition, the Sweep Account includes money


18
     The Debtor pays a single accounting firm to manage the costs associated with Holdings and Creabilis UK.

01:25190278.1
                                                         28
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2    Filed 09/16/19     Page 29 of 59



market fund holdings, which are invested in U.S. Treasury bills, notes, and other obligations

issued or guaranteed by the U.S. Treasury. For the aforementioned reasons, maintaining the

existing Cash Management System without disruption is in the best interests of the Debtor, its

estate, the Non-Debtor Foreign Subsidiaries, and all interested parties. Accordingly, the Debtor

is requesting that it be allowed to maintain and continue to use the Cash Management System,

including maintenance of its existing Debtor Bank Accounts.

                 69.    As part of the relief requested in the Cash Management Motion, and to

ensure that its transition into chapter 11 is as smooth as possible, the Debtor is seeking an order

authorizing the Debtor to (a) maintain and continue to use the Debtor Bank Accounts, including

but not limited to those accounts listed on Exhibit D to the Cash Management Motion, in the

same manner and with the same account numbers, styles, and document forms as are currently

employed, (b) deposit funds in and withdraw funds from the Debtor Bank Accounts in the

ordinary course (including, without limitation, sending funds to and receiving funds from the

Non-Debtor Foreign Subsidiary Bank Accounts (as applicable)) by all usual means, including

checks, wire transfers, drafts, and electronic fund transfers or other items presented, issued, or

drawn on the Debtor Bank Accounts, (c) pay ordinary course bank fees and investment related

fees in connection with the Debtor Bank Accounts, including prepetition fees, (d) perform its

obligations under the documents and agreements governing the Debtor Bank Accounts, and

(e) for all purposes, treat the Debtor Bank Accounts as accounts of the Debtor in its capacity as

debtor in possession.

                 70.    If the relief requested in the Cash Management Motion is granted, I have

been informed that the Debtor will implement appropriate mechanisms to ensure that no

payments will be made on any debts incurred by the Debtor prior to the Petition Date, other than



01:25190278.1
                                                 29
US-DOCS\110060092.11
                Case 19-12051-MFW          Doc 2    Filed 09/16/19     Page 30 of 59



those authorized by the Court. To prevent the possible inadvertent payment of prepetition claims

against the Debtor, except those otherwise authorized by the Court, the Debtor will work closely

with the bank at which the Debtor Bank Accounts are maintained (the “Bank”) to ensure

appropriate procedures are in place to prevent checks issued by the Debtor prepetition from

being honored absent the Court’s approval and to ensure that no third-party with automatic debit

capabilities is able to debit amounts attributable to the Debtor’s prepetition obligations.

                 71.      The Debtor is requesting that if the Bank implements such handling

procedures and then honors a prepetition check or other item drawn on any account that is the

subject of the Cash Management Motion (a) at the direction of the Debtor to honor such

prepetition check or item, (b) in a good faith belief that the Court has authorized such prepetition

check or item to be honored, or (c) as a result of a good faith error made despite implementation

of reasonable item handling procedures, that it not be deemed to be liable to the Debtor or to its

estate on account of such prepetition check or other item being honored postpetition. I believe

that such flexibility is necessary to induce the Bank to continue providing cash management

services to the Debtor.

                 72.      The Debtor is further requesting that the Bank be authorized to deduct

from the appropriate Debtor Bank Accounts the Bank’s fees and expenses, including all

investment related fees and expenses (the “Bank Fees and Expenses”), and that no liens on any

Debtor Bank Accounts take priority over the Bank Fees and Expenses except as set forth in any

deposit agreements between the Debtor and the Bank.

                 73.      Additionally, because the Debtor Bank Accounts are held at a bank that is

a party to a Uniform Depository Agreement with the U.S. Trustee for the District of Delaware,

within 15 days of the date of entry of the Interim Order or the Final Order granting the Cash



01:25190278.1
                                                   30
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2     Filed 09/16/19    Page 31 of 59



Management Motion, the Debtor will (a) contact the Bank, (b) provide the Bank with the

Debtor’s employer identification numbers, and (c) identify its account as held by a debtor in

possession in a bankruptcy case and provide the case number.

                 74.   In the interest of maintaining the continued and efficient operation of the

Cash Management System during the pendency of this chapter 11 case, the Debtor is requesting

that the Bank be authorized and directed to continue to administer, service, and maintain the

Debtor Bank Accounts as such accounts were administered, serviced, and maintained prepetition,

without interruption and in the ordinary course (including making deductions for Bank Fees and

Expenses), and, when requested by the Debtor in its sole discretion, to honor any and all checks,

drafts, wires, electronic fund transfers, or other items presented, issued, or drawn on the Debtor

Bank Accounts on account of a claim against the Debtor arising on or after the Petition Date.

                 75.   The Debtor is further requesting that it be authorized to implement such

reasonable changes to the Cash Management System as the Debtor may deem necessary or

appropriate, including, without limitation, closing any of the Debtor Bank Accounts and opening

any additional bank accounts following the Petition Date (the “New Accounts”) wherever the

Debtor deems that such accounts are needed or appropriate and whether or not the banks in

which the accounts are opened are designated approved depositories in the District of Delaware.

I understand that, notwithstanding the foregoing, any New Accounts that the Debtor opens will

be at banks that have executed a Uniform Depository Agreement with the U.S. Trustee for the

District of Delaware, or at such banks that are willing to immediately execute such an agreement,

and any New Account that the Debtor opens in the United States will be (a) at the existing Bank

or with a bank that is organized under the laws of the United States of America or any state

therein and that is insured by the FDIC or the Federal Savings and Loan Insurance Corporation



01:25190278.1
                                                31
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2    Filed 09/16/19      Page 32 of 59



and (b) designated a “Debtor in Possession” account by the relevant bank. The Debtor is

requesting that the relief sought in the Cash Management Motion extend to any New Accounts

and that any order approving the Cash Management Motion provide that the New Accounts are

deemed to be Debtor Bank Accounts that are similarly subject to the rights, obligations, and

relief granted in such order. I understand that the Debtor will provide the U.S. Trustee with

prompt notice of any Debtor Bank Accounts that it closes or New Accounts that it opens. In

furtherance of the foregoing, the Debtor is also requesting that the relevant bank be authorized to

honor the Debtor’s request to open or close (as the case may be) such Debtor Bank Account(s) or

New Account(s).

                 4.     Continued Use of Existing Checks and Business Forms

                 76.    To minimize expenses to its estate, the Debtor is seeking authorization to

continue using all checks substantially in the forms existing immediately prior to the Petition

Date, without reference to the Debtor’s status as debtor in possession; provided, however, that in

the event the Debtor generates new checks during the pendency of this chapter 11 case other than

from its existing stock of checks, such checks will include a legend referring to the Debtor as

“Debtor in Possession” and provide the corresponding bankruptcy case number. The Debtor is

also seeking authority to use all correspondence and other business forms (including, without

limitation, letterhead, purchase orders, and invoices) without reference to the Debtor’s status as a

debtor in possession.

                 77.    I believe that changing the Debtor’s existing checks, correspondence, and

other business forms would be expensive, unnecessary, and burdensome to the Debtor’s estate.

Further, such changes would disrupt the Debtor’s business operations and would not confer any

benefit upon parties that deal with the Debtor. For example, changing the Debtor’s existing

checks, correspondence, and other business forms will not provide a benefit to the parties that

01:25190278.1
                                                 32
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2     Filed 09/16/19     Page 33 of 59



transact with the Debtor as these parties will have received notice of the bankruptcy filing, and

they may indirectly bear the costs of such changes to the extent they are creditors of the Debtor.

For these reasons, the Debtor is requesting that it be authorized to use its existing check stock,

correspondence, and other business forms without being required to place the label “Debtor in

Possession” on any of the foregoing.

                 5.    Waiver of Certain Requirements of U.S. Trustee

                 78.   The Debtor is further requesting, pursuant to sections 105(a) and 363 of

the Bankruptcy Code, that the Court grant a waiver of certain bank account and related

requirements of the U.S. Trustee to the extent that such requirements are inconsistent with (a) the

Debtor’s existing practices under the Cash Management System or (b) any action taken by the

Debtor in accordance with any order granting the Cash Management Motion or any other order

entered in this chapter 11 case. I understand that, in order to supervise the administration of

chapter 11 cases, the U.S. Trustee has established certain operating guidelines for debtors-in-

possession. I have been informed that these requirements (the “UST Requirements”) require

chapter 11 debtors to, among other things: (a) close all existing bank accounts and open new

debtor in possession bank accounts, (b) establish one debtor in possession account for all estate

monies required for the payment of taxes, including payroll taxes, (c) maintain a separate debtor

in possession account for cash collateral, and (d) obtain checks for all debtor in possession

accounts that bear (i) the designation “Debtor In Possession,” (ii) the bankruptcy case number,

and (iii) the type of account. It is my understanding that the UST Requirements are designed to

demarcate clearly prepetition transactions and operations from postpetition transactions and

operations, and to prevent the inadvertent postpetition payment of prepetition claims. As noted

above, I believe that (a) the Debtor will be able to work with the Bank to ensure that this goal of

separation between the prepetition and postpetition periods is observed and (b) enforcement of

01:25190278.1
                                                33
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2    Filed 09/16/19     Page 34 of 59



certain of these UST Requirements would disrupt the Debtor’s operations and impose a financial

burden on the Debtor’s estate.

                 79.    Because the Debtor’s Cash Management System is integral to the

operation and administration of its business and the businesses of the Non-Debtor Foreign

Subsidiaries, I believe that requiring the Debtor to meet the UST Requirements to close all

existing bank accounts and open new debtor in possession accounts would impose a significant

burden on the Debtor.

                 80.    Further, requiring the Debtor to abide by the UST Requirements to

establish a specific debtor in possession account for tax payments (including payroll taxes) and

to deposit to such accounts sufficient funds to pay any tax liability (when incurred) associated

with the Debtor’s payroll and other tax obligations is not necessary here. I believe that the sole

Debtor can pay its tax obligations most efficiently from its existing Operating Account in

accordance with its existing practices, and the U.S. Trustee will have the ability to monitor the

flow of funds into and out of such account from the Debtor’s monthly operating reports. The

creation of new debtor in possession accounts designated solely for tax obligations would

therefore be unnecessarily burdensome.

                 81.    In addition, I believe that it is unnecessary to require the Debtor to abide

by the UST Requirement to establish specific debtor in possession accounts for cash collateral.

It is my understanding that, as set forth in the Cash Collateral Motion, the Debtor has provided

significant safeguards to ensure that parties with security interests in the Debtor’s cash collateral

are adequately protected, and that such parties have been provided with notice of the proposed

use of such cash collateral.




01:25190278.1
                                                  34
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2     Filed 09/16/19    Page 35 of 59



                 6.    Continued Deposit Practices

                 82.   As part of the Cash Management System, the Debtor routinely deposits

into and holds funds in the Debtor Bank Accounts (the “Deposit Practices”). The Debtor is

requesting (a) authorization to continue to deposit funds in accordance with existing practices

under the Cash Management System, subject to any reasonable changes the Debtor may

implement to the Cash Management System, and (b) a waiver of the deposit requirements of

section 345(b) of the Bankruptcy Code, on an interim basis, to the extent that such requirements

are inconsistent with the Deposit Practices. For the avoidance of doubt, to the extent any of the

Debtor Bank Accounts may be classified as investment accounts, or to the extent any of the

Debtor’s routine deposits into Debtor Bank Accounts may be regarded as investment activity, the

Debtor is seeking authorization to continue to deposit funds into such Debtor Bank Accounts in

accordance with existing practices, notwithstanding the requirements of section 345(b) of the

Bankruptcy Code.

                 7.    Funds in Non-Debtor Foreign Subsidiary Bank Accounts

                 83.   The Debtor is requesting authority to allow, at its discretion, all funds

deposited in the Non-Debtor Foreign Subsidiary Bank Accounts prior to the Petition Date to

remain in the Non-Debtor Foreign Subsidiary Bank Accounts used by Sienna S.A. and Sienna

S.r.l., as applicable, rather than seeking the transfer of any such funds from the Non-Debtor

Foreign Subsidiary Bank Accounts to one or more of the Debtor Bank Accounts.

                 8.    Maintenance and Continuance of Intercompany Transaction

                 84.   As noted above, in the ordinary course, cash is transferred from the Debtor

Bank Accounts to the Non-Debtor Foreign Subsidiary Bank Accounts for the payment of

expenses and operating costs (the “Intercompany Transactions”) of the Non-Debtor Foreign



01:25190278.1
                                                35
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2     Filed 09/16/19      Page 36 of 59



Subsidiaries. All such deposits and payments are reflected on the books and records of the

Debtor.

                 85.   The Debtor is seeking authority to pay for or otherwise reconcile

prepetition Intercompany Transactions if the Debtor, in its sole discretion, deems such payment

or reconciliation necessary and in the best interests of the Debtor’s estate and other parties in

interest. Additionally, the Debtor is seeking authority, in its sole discretion, to set off prepetition

obligations arising out of the Intercompany Transactions.           Finally, the Debtor is seeking

authority, in its sole discretion, to continue to engage in Intercompany Transactions postpetition

in the ordinary course of business.

                 86.   The Debtor maintains records of all fund transfers and can ascertain, trace,

and account for Intercompany Transactions.             I believe that continued funding of the

Intercompany Transactions is in the best interests of the Debtor’s estate and its stakeholders

because, among other things, discontinuing the Intercompany Transactions may jeopardize the

Debtor’s ability to (a) maintain the intellectual property held by Sienna S.A. (held through

Creabilis Holdings), (b) finalize the wind down of Sienna S.r.l. in an orderly fashion so as to

avoid the need for foreign insolvency proceedings and to avoid claims that may interfere with the

transfer of Sienna S.r.l.’s intellectual property to the Debtor, or (c) continue the dissolution of

Creabilis UK.

         C.      Employee Wage and Benefits Motion

                 87.   Pursuant to the Motion of Debtor for Entry of Interim and Final Orders

(I) Authorizing Debtor to (A) Pay and Honor Prepetition Compensation and Benefit Obligations

and (B) Maintain and Continue Compensation and Benefit Programs and (B) Granting Related

Relief (the “Employee Wage and Benefits Motion”), the Debtor is seeking entry of interim and

final orders (a) authorizing, but not directing, the Debtor to (i) pay and honor prepetition

01:25190278.1
                                                  36
US-DOCS\110060092.11
                Case 19-12051-MFW            Doc 2     Filed 09/16/19      Page 37 of 59



obligations incurred or related to its employee compensation and benefit programs and all related

fees and costs, including the PEO Fees (as defined below) and any other amounts owed to third-

party administrators (collectively, the “Compensation and Benefit Obligations”), and

(ii) maintain, continue, alter, modify, or discontinue the compensation and benefit programs in

the ordinary course of business.

                 1.       Debtor’s Workforce

                 88.      The Debtor currently employs 18 full-time employees (the “Employees”),

all of whom are salaried and work at the Debtor’s headquarters in Westlake Village, California.

As stated above, none of the Employees are unionized, and the Debtor is not a party to any

collective bargaining agreement. The Debtor has a co-employer relationship with TriNet, a

professional employer organization (together with its affiliates, the “PEO”), which I understand

serves as the legal employer of the Employees for administrative purposes and handles certain

human-resources related functions, including payroll and employee benefits for the Employees.19

Although the Debtor maintains control and oversight over the Employees’ day-to-day job

responsibilities and requirements, I understand and believe that the PEO provides the Debtor

with critical support and allows the Debtor to realize cost savings by eliminating the need to

employ additional human resources professionals and reducing the cost of participating in certain

benefit programs as compared to participating in those programs without a third-party

intermediary like the PEO.

                 89.      The Debtor also regularly utilizes the services of contract workers

(the “Contract Workers” and, together with the Employees, the “Workforce”) to fill certain

critical and immediate business needs of the Debtor and provide the Debtor with the necessary

19
     Employees at the Vice President level and above (the “Executives”) are retained pursuant to individual
     employment agreements with the Debtor. All other Employees are retained on an offer letter basis.

01:25190278.1
                                                     37
US-DOCS\110060092.11
                 Case 19-12051-MFW              Doc 2     Filed 09/16/19        Page 38 of 59



flexibility to meet its operational needs in a cost-effective manner. The Contract Workers

provide clinical and non-clinical operational support, as well as financial, legal, and

administrative services, as needed. The Debtor typically works with between five and 15

Contract Workers at any given time, depending on the status of current operations, which include

certain former Employees that the Debtor terminated pursuant to the Workforce Reductions

(as defined below) that have been brought back on a part-time independent contractor basis.

                  90.      As stated above, in January 2019, the Debtor began implementation of a

corporate restructuring plan to refocus its resources on its lead product candidate, reduce

operational costs, and preserve capital, pursuant to which the Debtor terminated 20 Employees

(the “January Workforce Reduction”).                  In September 2019, the Debtor terminated an

additional six Employees in an effort to further streamline operations and reduce go-forward

operating costs (the “September Workforce Reduction” and, together with the January

Workforce Reduction, the “Workforce Reductions”). I have been informed that the Debtor

incurred approximately $0.8 million and $0.7 million in employee benefits and severance-related

costs in connection with the January Workforce Reduction and September Workforce Reduction,

respectively, all of which was paid prior to the Petition Date.20 In addition to the Workforce

Reductions, I understand that several of the Debtor’s Employees voluntarily resigned in the

period leading up to the Petition Date.

                  91.      I believe that the Debtor’s remaining Workforce is critical to its business

and efforts to maximize value in this chapter 11 case.                   As evidenced by the Workforce


20
     As discussed in greater detail below, the Debtor covers the cost of COBRA (as defined below) benefits for
     terminated Employees pursuant to the Severance Plan or the Executive Severance (each, as defined below).
     Although all severance obligations in connection with the Workforce Reductions were paid in full prior to the
     Petition Date, the Debtor has certain remaining obligations to cover COBRA costs with respect to certain
     employees terminated in connection with the September Workforce Reduction, which the Debtor is requesting
     authority to honor in the ordinary course.

01:25190278.1
                                                        38
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2     Filed 09/16/19     Page 39 of 59



Reductions, the Debtor has made significant efforts to minimize cash burn and to ensure that the

remaining Workforce comprises personnel vital to the Debtor’s efforts in this chapter 11 case.

I believe that the Debtor’s success depends, to a significant extent, upon its ability to retain

qualified personnel, and the loss of certain Employees or Contract Workers would impede the

Debtor’s efforts to maximize value in this chapter 11 case.        I understand and believe that

replacing the Workforce would be difficult for the Debtor as certain individuals have an essential

working knowledge of the Debtor’s business and significant specialized scientific and regulatory

knowledge with respect to the Debtor’s assets and development programs.              Moreover, I

understand and believe that there are limited individuals in the Debtor’s industry with the breadth

of skills and experience required to successfully develop and gain regulatory approval of

biopharmaceutical products and medical devices. Consequently, I believe that the loss of the

Debtor’s Workforce at this critical juncture would have a materially adverse impact on the

Debtor’s business and threaten the Debtor’s ability to maximize value for the benefit of all

stakeholders in this chapter 11 case.

                 2.    Wages, Salaries, and Other Compensation

                 92.   The Debtor maintains various compensation and benefits programs

(collectively, the “Compensation and Benefits Programs”) and pays administrative fees,

including PEO Fees, in connection therewith. The Compensation and Benefits Programs consist

of the following: (a) Employee Wage Obligations, (b) Non-Employee Obligations, (c) Bonus

Programs, (d) PTO Policy, (e) Withholding Obligations, (f) Health and Welfare Plans,

(g) Retirement Plan, (h) Severance Plan, and (i) Reimbursable Expense Policy and Corporate

Credit Cards (each, as defined and discussed in greater detail below).

                       a.     Employee Wage Obligations

                 93.   In the ordinary course of business, I understand that the Debtor pre-funds

01:25190278.1
                                                39
US-DOCS\110060092.11
                   Case 19-12051-MFW          Doc 2      Filed 09/16/19    Page 40 of 59



the PEO for wages and salaries owed to the Employees (the “Employee Wage Obligations”)

and the PEO, in turn, administers and delivers the Employee Wage Obligations to the

Employees. Employees are paid “current” on a semi-monthly basis on the 15th and last day of

each month (or, if such day is a holiday or weekend, on the immediately preceding business

day). The PEO typically direct debits the Debtor’s bank account two days in advance for the

amount of the gross payroll, including Employee Wage Obligations and Withholding Obligations

(discussed below).

                    94.     As part of the Debtor’s efforts to retain key personnel leading up to the

commencement of this chapter 11 case and in light of the added responsibilities falling to the

Debtor’s remaining Employees following the Workforce Reductions, the Debtor provided salary

increases to certain Employees prior to the Petition Date. I have been informed that the Debtor

estimates that its average semi-monthly gross wage obligations will be approximately $167,000

taking into account the salary increases and the Workforce Reductions, which I understand and

believe is significantly lower than the Debtor’s prior average semi-monthly gross payroll.

I understand that, as of the Petition Date, the Debtor estimates that the aggregate amount owed

on account of accrued and unpaid prepetition Employee Wage Obligations is approximately

$20,000.

                            b.     Non-Employee Obligations

                    95.     As noted above, the Debtor utilizes Contract Workers for the performance

of services critical to the Debtor’s operations, who are engaged directly by the Debtor. The

Debtor          incurs    costs   for   the   services     provided   by    the   Contract   Workers

(the “Contract Worker Obligations”), which are typically paid through monthly invoices

submitted directly to the Debtor. I have been informed and believe that the Contract Worker

Obligations generally are not expected to exceed $30,000 in any given month, but will fluctuate

01:25190278.1
                                                      40
US-DOCS\110060092.11
                 Case 19-12051-MFW              Doc 2     Filed 09/16/19        Page 41 of 59



based on the particular need for the various services that these Contract Workers provide.

I understand that, as of the Petition Date, the Debtor estimates that the aggregate amount owed

on account of accrued and unpaid prepetition Contract Worker Obligations is approximately

$25,000.

                  96.      The Debtor also pays the fees of certain individuals serving on the

Debtor’s        Board     of    Directors     (the     “Board”)       and     certain    corporate      advisors

(collectively, the “Board and Advisory Fees” and, together with the Contract Worker

Obligations, the “Non-Employee Obligations”), in each case, in the ordinary course of business.

I have been informed that the Debtor pays approximately $115,000 in aggregate Board and

Advisory Fees ($78,000 to Board members and $37,000 to corporate advisors) on a quarterly

basis. I understand that, as of the Petition Date, the Debtor does not owe any amounts on

account of accrued and unpaid prepetition Board and Advisory Fees.21

                           c.       Bonus Programs

                  97.      The Debtor maintains a performance-based cash bonus program for

Employees        (the “Cash Bonus        Program”)22         and equity incentive plans (collectively,

the “Equity Incentive Plans”), and also historically maintained an employee stock purchase

plan (the “ESPP” and, together with the Cash Bonus Program and the Equity Incentive Plans,

the “Bonus Programs”), which are described in greater detail below. The Debtor is seeking

authority to continue the Bonus Programs solely to the extent necessary to honor equity awards

issued prior to the Petition Date; however, it is not seeking authority to make future cash bonus


21
     I have been informed that, prior to the Petition Date, the Debtor funded Board and Advisory Fees owed for the
     third quarter of 2019 (i.e., through September 30, 2019). I understand that the Debtor’s next ordinary course
     payment on account of Board and Advisory Fees is expected to occur in December in connection with such
     obligations for the fourth quarter of 2019.
22
     Executive Employees are eligible to receive separate bonuses and incentives pursuant to their respective
     employment agreements (the “Executive Bonuses”).

01:25190278.1
                                                        41
US-DOCS\110060092.11
                 Case 19-12051-MFW               Doc 2      Filed 09/16/19        Page 42 of 59



or equity awards (although it reserves the right to seek such relief in the future). Instead, prior to

the Petition Date, the Debtor made certain retention payments to Executive Employees pursuant

to a management retention plan (the “MRP”), and the Debtor’s Board approved (but no

payments were made pursuant to) a key employee incentive plan for Executive Employees

(the “KEIP”) and a key employee retention plan for non-Executive Employees (the “KERP”23

and, together with the MRP and KEIP, the “Incentive Plans”); I understand that the Debtor

intends to seek Court authority to implement the KEIP and KERP on a postpetition basis

pursuant to a separate motion (the “KEIP/KERP Motion”), which will contain the relevant

details of the Incentive Plans.24 Subject to Court approval of the KEIP and KERP, I understand

that such plans will replace future Executive Bonuses, awards under the Cash Bonus Program,

the cash portion of the Executive Severance, and the Severance Plan on a postpetition basis for

participating Employees.

                   98.      As noted above, the Debtor maintains a Cash Bonus Program. I have been

informed that, as of the Petition Date, all bonuses under the Cash Bonus Program for 2018 have

been paid in full, and no amounts are outstanding on account of the Cash Bonus Program. As

noted above, the Debtor is not requesting authority to make future awards under the Cash Bonus

Program (although it is reserving the right to seek such relief in the future).

                   99.      The Debtor also maintains Equity Incentive Plans, which I believe are

structured to incentivize award recipients to deliver superior performance to the Debtor at no cost

to the Debtor’s creditors. The Equity Incentive Plans provide for a variety of stock-based



23
     Certain prepetition payments were made to covered employees pursuant to the KERP.
24
     For the avoidance of doubt, the Debtor does not intend to seek Court approval of the MRP payments as all such
     payments were made prior to the Petition Date, but has included a description herein to provide a fulsome
     overview of the Incentive Plans. The MRP payments are subject to a full or partial vesting clawback in the event
     a recipient voluntarily leaves the Debtor or is terminated for cause prior to applicable vesting milestones.

01:25190278.1
                                                          42
US-DOCS\110060092.11
                 Case 19-12051-MFW              Doc 2      Filed 09/16/19        Page 43 of 59



compensation awards, including stock options,25 stock appreciation rights, restricted stock

awards, restricted stock unit awards, and other stock-based awards, which are designed to align

Employee and director interests with the interests of the Debtor’s financial stakeholders by

linking compensation to the Debtor’s performance. I understand that equity awards granted

under the Equity Incentive Plans vest based on the terms in the respective equity award

agreements, which generally provide for vesting over a number of years or based on performance

milestones. I have been informed that, as of the Petition Date, there were approximately 4.22

million shares of common stock subject to outstanding awards granted under the Equity

Incentive Plans in the aggregate. As noted above, the Debtor does not intend to make further

awards under the Equity Incentive Plans postpetition, rather the Debtor is seeking authority only

to continue the Equity Incentive Plans to the extent necessary to administer prior awards and to

honor such outstanding awards in the ordinary course of business.

                   100.    The Debtor also historically maintained an ESPP, which enabled

participating Employees to purchase the Debtor’s stock at pre-specified time periods with funds

withheld from the Employee’s paychecks; however, in light of this chapter 11 case, I understand

that the Debtor does not intend to continue the ESPP. Accordingly, I understand that the Debtor

is seeking relief with respect to the ESPP solely to the extent necessary to facilitate return of

employee contributions for purchases of securities that will not be issued under the ESPP.

                           d.       PTO Policy

                   101.    The Debtor, through the PEO, maintains a paid time-off policy for

Employees (the “PTO Policy”), which is comprised of vacation, holiday, parental leave,


25
     On August 1, 2019, in connection with the Debtor’s efforts to retain key Employees, the Debtor’s Board
     approved a repricing of outstanding stock options of current Employees, certain corporate advisors, and certain
     key consultants that were previously granted, reducing the exercise price of such stock options to $0.71, the
     closing price of the Debtor’s common stock as of August 6, 2019.

01:25190278.1
                                                         43
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2    Filed 09/16/19     Page 44 of 59



bereavement, sick days, and other personal leave. In the ordinary course of business, the Debtor

compensates its Employees for accrued and unused days upon an Employee’s termination.

I have been informed that, as of the Petition Date, the Debtor estimates that it owes

approximately $437,000 on account of accrued and unpaid prepetition PTO Policy obligations.

                        e.     Withholding Obligations

                 102.   I understand that, for each applicable pay period, the PEO deducts certain

amounts directly from Employees’ paychecks, including, without limitation, (a) garnishments,

child support and service charges, and similar deductions and (b) other pre- and after-tax

deductions payable pursuant to certain of the Health and Welfare Plans discussed below, such as

an Employee’s share of healthcare benefits and insurance premiums, 401(k) contributions,

legally-ordered deductions, and miscellaneous deductions (collectively, the “Deductions”), and

the PEO forwards such amounts to various third-party recipients. I have been informed that, on

average, the monthly Deductions are approximately $32,000 in the aggregate.

                 103.   I understand that the PEO is also required by law to withhold from the

Employee Wage Obligations amounts related to federal, state, and local income taxes, as well as

Social Security and Medicare taxes (collectively, the “Employee Payroll Taxes”) and to remit

such amounts to the applicable taxing authorities. In addition, the PEO is required to make

matching payments for, among other things, Social Security and Medicare taxes and to pay,

based on a percentage of gross payroll, state, and federal unemployment insurance, employment

training taxes, and state disability insurance contributions (collectively, the “Employer Payroll

Taxes” and, together with the Employee Payroll Taxes, the “Payroll Taxes” and, collectively

with the Deductions, the “Withholding Obligations”). I have been informed that the average

monthly amount of Payroll Taxes is approximately $106,000 in the aggregate.



01:25190278.1
                                                 44
US-DOCS\110060092.11
                  Case 19-12051-MFW               Doc 2      Filed 09/16/19         Page 45 of 59



                   104.     As of the Petition Date, I understand that the Debtor does not have any

accrued and unpaid prepetition Withholding Obligations.26

                            f.       Health and Welfare Plans

                   105.     Through the PEO, the Debtor offers several health and welfare benefit

plans (the “Health and Welfare Plans”) for Employees, including, but not limited to, (a)

medical care, dental care, and vision care, and applicable coverage under the Consolidated

Omnibus Budget Reconciliation Act of 1985 (“COBRA”), (b) medical and dependent care

flexible spending accounts, (c) short-term and long-term disability insurance, and (d) life and

accidental death and dismemberment insurance. The Health and Welfare Plans are provided

through insurance programs and policies that are obtained directly by the PEO, which are funded

by the Debtor and Employee contributions. I have been informed that, on average, the Debtor

pays approximately $21,500 per month on account of the Health and Welfare Plans, all of which

is funded through the PEO. I understand that, as of the Petition Date, the Debtor does not have

any accrued and unpaid prepetition costs under the Health and Welfare Plans.

                            g.       Retirement Plan

                   106.     The Debtor maintains a retirement savings plan for Employees pursuant to

section 401(k) of the Internal Revenue Code (the “Retirement Plan”), which is administered by

Transamerica Retirement Solutions, LLC (“Transamerica”).                          I understand that Employees

participating in the Retirement Plan may contribute up to the federal statutory cap of $19,000 per

year (or $25,000 per year for Employees age 50 or over). I understand that the Debtor matches


26
     I have been informed that prior to the Petition Date, the Debtor was audited by the California Employment
     Development Department (“CEDD”) and assessed $439,982.37 based upon CEDD’s determination that certain
     non-Employees of the Debtor, including, among others, members of the Board and certain corporate advisors,
     are employees of the Debtor and that the Debtor underwithheld certain taxes and other amounts as a result. I
     understand that the Debtor disputes this assessment in its entirety and is not seeking authority to pay any related
     amounts pursuant to this Motion.

01:25190278.1
                                                           45
US-DOCS\110060092.11
                 Case 19-12051-MFW              Doc 2      Filed 09/16/19        Page 46 of 59



100% of contributions by its Employees to the Retirement Plan up to 4% of an Employee’s

salary, subject to a maximum of $11,200. The cost of administering the Retirement Plan is

included in the PEO fees, and the Debtor’s matching contributions are paid to the PEO as part of

its semi-monthly gross payroll, with the PEO being responsible for remitting the matching

contributions to Transamerica.            I have been informed that, on average, the Debtor incurs

approximately $4,600 per payroll period on account of matching contributions to the Retirement

Plan. I understand that, as of the Petition Date, the Debtor does not have any accrued and unpaid

prepetition costs under the Retirement Plan.

                           h.       Severance Plan

                   107.    The Debtor maintains a severance plan for non-Executive Employees

(the “Severance Plan”), pursuant to which eligible Employees receive a single lump sum cash

payment equal to ten weeks of the Employee’s base salary, plus COBRA coverage for a

corresponding amount of time. Executives receive severance benefits under their individual

employment agreements, which generally provide for lump sum payment of six months’ salary

for Vice Presidents and twelve months’ salary for the Chief Executive Officer (and are higher in

the case of a change of control), as well as COBRA coverage for a corresponding amount of time

(the “Executive Severance”).27             As previously noted, the Debtor has paid all prepetition

obligations on account of the Severance Plan and Executive Severance to Employees terminated

in connection with the Workforce Reductions; however, I have been informed that the former

Employees affected by the September Workforce Reduction are entitled to reimbursement from




27
     For the avoidance of doubt, approval of the Key Employee Plans will result in forfeiture of Executive Severance
     for current Executives and does not apply to Executives terminated prior to the Petition Date. Accordingly, the
     Debtor is seeking authority to continue to honor its Executive Severance obligations, including reimbursement
     for COBRA coverage, to Executives terminated prior to the Petition Date.

01:25190278.1
                                                         46
US-DOCS\110060092.11
                Case 19-12051-MFW       Doc 2     Filed 09/16/19     Page 47 of 59



the Debtor for COBRA coverage, which the Debtor is seeking authority to honor in the ordinary

course of business.

                        i.     Reimbursable Expense Policy and Corporate Credit Cards

                 108.   In the ordinary course of business, the Debtor reimburses Employees for

certain approved, legitimate expenses incurred within the scope of their employment, including

expenses for air travel, lodging, meals, parking, rental cars and location transportation, cellular

phones, and certain other business related expenses (“Reimbursable Expense Policy”).

                 109.   I understand that the Debtor’s policy requires Employees seeking

reimbursement to submit an expense report and supporting documentation within three months

of when the expense is incurred, which will be approved subject to review by the Employee’s

supervisor.     Expenses submitted after three months and requests for an exception to the

Reimbursable Expense Policy require approval of the Corporate Controller.            In all cases,

reimbursement is contingent on the Debtor’s determination that the charges are for legitimate,

reimbursable business expenses. The Debtor makes weekly reimbursements to Employees on

account of reimbursable expenses. I have been informed that, on average, the Debtor estimates

that it incurs approximately $20,000 per month on account of the Reimbursable Expense Policy;

however, this number generally fluctuates from month-to-month.

                 110.   I have been informed that approximately four Employees incur expenses

through the use of corporate credit cards (the “Corporate Credit Cards”) that the Debtor

maintains with Silicon Valley Bank (“SVB”). The Debtor remits the requisite payments incurred

on the Corporate Credit Cards directly to SVB via online banking on a monthly basis. I have

been informed that, on average, the reimbursements on account of the Corporate Credit Cards are

approximately $25,000 per month.



01:25190278.1
                                                47
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2    Filed 09/16/19       Page 48 of 59



                 111.   I understand and believe that is difficult for the Debtor to determine the

exact amount of reimbursable expenses outstanding as of the Petition Date because, among other

things, Employees may have expenses that they have yet to submit to the Debtor for

reimbursement. I have been informed that, as of the Petition Date, the Debtor estimates that the

total amount of accrued and unpaid prepetition amounts owed to Employees and SVB on account

of the Reimbursable Expense Policy and the Corporate Credit Cards is $10,000.

                 3.     PEO Fees and Insurance Costs

                 112.   In the ordinary course business, the Debtor uses the services provided by

the PEO to administer its payroll and employee plans, benefits, policies, and programs (the

“PEO Fees”). I have been informed and believe that the PEO Fees consist of a monthly service

fee that is equal to approximately $142 per Employee and administrative charges necessary to

manage the benefits provided by the PEO. Annually, the Debtor incurs approximately $1,700 in

PEO Fees. The Debtor pays the PEO Fees to the PEO on a semi-monthly basis and does not

have any accrued and unpaid prepetition PEO Fees as of the Petition Date.

                 113.   The Debtor also maintains policies for workers’ compensation insurance

and employment practices liability insurance through the PEO, which provide coverage of up to

$1 million and $2 million, respectively. The premiums and other fees for such insurance policies

are in addition to the PEO Fees paid by the Debtor to the PEO for its services and are based on a

percentage of wages, which is approximately 0.6%.

         D.      Epiq Retention Application

                 114.   Pursuant to the Application of Debtor for Entry of Order Appointing Epiq

Corporate Restructuring, LLC as Claims and Noticing Agent Effective as of Petition Date

(the “Epiq Retention Application”), the Debtor is seeking entry of an order appointing Epiq

Corporate       Restructuring,    LLC     (“Epiq”)     as     claims      and   noticing    agent

01:25190278.1
                                                 48
US-DOCS\110060092.11
                Case 19-12051-MFW          Doc 2     Filed 09/16/19      Page 49 of 59



(the “Claims and Noticing Agent”) in the chapter 11 case, effective as of the Petition Date, to

assume full responsibility for the distribution of notices and the maintenance, processing, and

docketing of proofs of claim filed in this chapter 11 case. It is my understanding that the

Debtor’s selection of Epiq to act as the Claims and Noticing Agent has satisfied the Court’s

Protocol for the Employment of Claims and Noticing Agents under 28 U.S.C. § 156(c), in that the

Debtor has obtained and reviewed engagement proposals from at least two other Court-approved

claims and noticing agents to ensure selection through a competitive process. Moreover, I

understand that, based on all engagement proposals obtained and reviewed, Epiq’s rates are

competitive and reasonable given Epiq’s quality of services and expertise.

                 115.   Although the Debtor has not yet filed its schedules of assets and liabilities,

it anticipates that there will be in excess of 200 entities to be noticed. In view of the number of

anticipated claimants and the complexity of the Debtor’s business, I understand that the

appointment of a claims and noticing agent is required by Local Rule 2002-1(f), and I believe

that it is otherwise in the best interests of both the Debtor’s estate and its creditors.

         E.      Equity Trading Motion

                 116.   Pursuant to the Motion of Debtor for Entry of Interim and Final Orders

(I) Establishing Notice and Hearing Procedures for Trading of Sienna Equity Securities and

(II) Granting Related Relief (the “Equity Trading Motion”), the Debtor is seeking entry of

interim and final orders (a) establishing notice and hearing procedures that must be satisfied

before certain transfers of the Debtor’s equity securities or of any beneficial interest therein may

be deemed effective and (b) allowing for a hearing with respect to the prospective application of

such procedures if the Debtor raises a timely objection.

                 117.   The Debtor has recently incurred, and is currently incurring, significant

net operating losses (“NOLs”) within the meaning of Section 172(c) of Title 26 of the United

01:25190278.1
                                                   49
US-DOCS\110060092.11
                Case 19-12051-MFW          Doc 2    Filed 09/16/19        Page 50 of 59



States Code, the Internal Revenue Code of 1986, as amended (“IRC”). The Debtor estimates

that, as of December 31, 2018, it has federal NOLs of approximately $48.8 million, state NOLs

of approximately $11.2 million, and foreign NOLs of approximately $41.3 million, as well as

certain federal research and development tax credit carryforwards totaling approximately $2.9

million (collectively, the “Tax Attributes”). Pursuant to the Equity Trading Motion, the Debtor

is seeking authorization to protect and preserve its valuable Tax Attributes, which may be

available to offset future taxable income and are assets of the estate.

                 118.    Specifically, I am informed and believe that unrestricted trading of the

Debtor’s equity securities could adversely affect the Debtor’s Tax Attributes if too many 5% or

greater blocks of the Debtor’s equity securities are created or too many shares are added to or

sold from such blocks, such that, together with previous trading by any person or entity holding

(or    deemed      to   hold)   5%    or    more   of   the   common        stock   of    the   Debtor

(the “Substantial Shareholders”) at any time during the preceding three-year or shorter period,

as applicable (the “Testing Period”), an “ownership change” within the meaning of IRC Section

382 is triggered prior to consummation and outside of the terms of a confirmed chapter 11 plan.

                 119.    Upon information and belief, the Debtor needs the ability to monitor and

object to changes in ownership of its equity securities to preserve flexibility in crafting a plan of

reorganization that qualifies for relief under one of the special bankruptcy provisions and, thus,

maximize the Debtor’s ability to reduce federal income taxes by offsetting its income earned

after reorganization with Tax Attributes.

                 120.    Therefore, the Debtor is seeking to establish notice and hearing procedures

regarding the trading of its equity securities that must be complied with before such trades or

transfers become effective. If no trading restrictions regarding equity securities are imposed by



01:25190278.1
                                                   50
US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2    Filed 09/16/19      Page 51 of 59



the Court, upon information and belief, unrestricted trading or transfers of equity securities could

severely limit or even eliminate the Debtor’s ability to use its Tax Attributes, a valuable asset of

the Debtor’s estate, and could have significant negative consequences for the Debtor, its estate,

and the chapter 11 process.

                 121.   Upon information and belief, absent granting the relief requested in the

Equity Trading Motion, the Debtor could be irreparably harmed by the mere filing of the Equity

Trading Motion. Upon information and belief, if the Debtor filed the Equity Trading Motion in

accordance with the usual notice procedures set forth in the Bankruptcy Rules, it is likely that a

flurry of trading in stock of the Debtor could immediately follow. Parties holding such stock

might rush to transfer their stock before the restrictions on such trading are imposed by the

Court. Upon information and belief, such trading would put the Tax Attributes in jeopardy and

would therefore be counterproductive to the Debtor’s objectives in seeking the relief sought in

the Equity Trading Motion. Accordingly, I believe that there is an immediate need to establish

the notice and hearing provisions regarding trading in equity securities in the Debtor, as detailed

in the Equity Trading Motion.

         F.      Insurance Motion

                 122.   Pursuant to the Motion of Debtor for Entry of Order (I) Authorizing

Debtor to (A) Maintain Existing Insurance Policies and Pay All Insurance Obligations Arising

Thereunder and (B) Renew, Revise, Extend, Supplement, Change, or Enter Into New Insurance

Policies and (II) Granting Related Relief (the “Insurance Motion”), the Debtor is seeking entry

of an order authorizing, but not directing, the Debtor to (a) maintain its existing Insurance

Policies (as defined below) and pay on an interrupted basis all premiums, deductibles,

administration costs, Broker Fees (as defined below) and other related fees and costs arising

thereunder or in connection therewith that are paid by the Debtor in the ordinary course of

01:25190278.1
                                                 51
US-DOCS\110060092.11
                 Case 19-12051-MFW                Doc 2      Filed 09/16/19        Page 52 of 59



business (the “Insurance Obligations”), including any prepetition Insurance Obligations, and

(b) renew, revise, extend, supplement, change the Insurance Policies, or enter into new insurance

policies as needed.

                   123.     As described in the Insurance Motion, in the ordinary course of business,

the Debtor maintains numerous insurance policies with various insurance providers that provide

coverage for, among other things, general commercial liability, business personal property,

business automobile liability, umbrella liability, directors’ and officers’ liability, fiduciary

liability, privacy and data liability, pollution liability, goods in transit, and employee benefits

liability (collectively, the “Insurance Policies”), as summarized in Exhibit B to the Insurance

Motion. I have been informed and believe that, in 2019, the Debtor has incurred and paid a total

of approximately $1,863,17528 in the aggregate in premiums and other Insurance Obligations

under the terms of its existing Insurance Policies. In addition, the Debtor may make retroactive

adjustments in the ordinary course of business with respect to one or more of the Insurance

Policies, as applicable. I understand that all premiums due and owing for the Insurance Policies

have been paid in full and, accordingly, there are no outstanding amounts that have accrued

prepetition and are unpaid on account thereof.




28
     This amount does not include costs attributable to the “tail” coverage for the Debtor’s directors’ and officers’
     liability insurance policy (the “D&O Tail Coverage”), which the Debtor purchased prior to the Petition Date.
     The D&O Tail Coverage provides for a 6-year extended reporting period for claims based on wrongful acts
     committed or allegedly committed prior to a sale of substantially all of the Debtor’s assets, a change in control,
     or the effective date of a plan of reorganization in this chapter 11 case. I have been informed that the Debtor
     paid $5,042,004.85 in the aggregate in net premiums for the D&O Tail Coverage, and that there are no amounts
     outstanding on account of the D&O Tail Coverage as of the Petition Date.

01:25190278.1
                                                           52
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2    Filed 09/16/19      Page 53 of 59



                 124.   The Debtor employs Marsh & McLennan Insurance Agency LLC

(the “Broker”) to assist with the procurement and negotiation of its Insurance Policies. The

Broker provides services to and receives compensation (the “Broker Fees”) from the Debtor for

such services. The Broker Fees are generally determined based on a disclosed percentage of the

insurance premiums, which ranges from approximately 15% to 20% depending on the Insurance

Policy, and are included in the premiums paid on account of the Insurance Policies. For certain

of the Insurance Policies, such as those providing coverage for directors’ and officers’ liability,

the Broker Fees are subject to a discount in the form of a rebate. I understand that, as of the

Petition Date, there are no outstanding amounts of Broker Fees.

                 125.   The Insurance Policies are essential to the ongoing operation of the

Debtor’s business.      In many cases, the coverage provided under the Insurance Policies is

essential for preserving the value of the Debtor’s assets and such coverage is required by various

regulations, laws, and contracts that govern the Debtors’ business operations. Accordingly, for

the reasons set forth herein and in the Insurance Motion, I believe that the relief requested in the

Insurance Motion is in the best interests of the Debtor’s estate, its creditors, and all other parties

in interest, and will enable the Debtor to continue to operate its business in compliance with

contractual and regulatory requirements and to safeguard the value of its estate.

         G.      Tax Motion

                 126.   Pursuant to the Motion of Debtor for Entry of Order (I) Authorizing

Payment of Prepetition Taxes and Fees and (II) Granting Related Relief (the “Tax Motion”), the

Debtor is seeking entry of an order authorizing, but not directing, the Debtor to pay, in its sole

discretion, any prepetition tax and fee obligations, including, without limitation, income taxes,

franchise taxes, property taxes, sales and use taxes, regulatory and licensing fees, annual report

taxes, and any other types of taxes, fees, assessments, or similar charges and any penalty,

01:25190278.1
                                                  53
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2     Filed 09/16/19     Page 54 of 59



interest, or similar charges in respect of such taxes (collectively, the “Taxes and Fees”),

including any prepetition Taxes and Fees subsequently determined upon audit or otherwise, to

the Taxing Authorities (as defined below).

                 127.   Prior to the Petition Date, the Debtor incurred an assortment of Taxes and

Fees that are remitted periodically to certain federal, state, provincial, and local taxing,

regulatory, and other governmental authorities in the United States, including, without limitation,

those listed on Exhibit B to the Tax Motion (collectively, the “Taxing Authorities”). I have

been informed that, in 2018, the Debtor paid approximately $356,157 on account of Taxes and

Fees.

                 128.   Although, as of the Petition Date, I believe that the Debtor was

substantially current in the payment of assessed and undisputed Taxes and Fees, certain Taxes

and Fees attributable to the prepetition period are not yet due. It is my understanding that certain

prepetition Taxes and Fees may not be due until the applicable monthly, quarterly, or annual

payment dates—in some cases not until next year. As of the Petition Date, I believe that there

are no Taxes and Fees that will become due and payable to the Taxing Authorities in the

ordinary course of business in the next 30 days.

                 129.   I believe that the continued payment of the Taxes and Fees on their normal

due dates will ultimately preserve the resources of the Debtor’s estate, thereby promoting its

prospects for a value-maximizing chapter 11 process. It is my understanding that, if such

obligations are not timely paid, the Debtor will be required to expend time and incur attorneys’

fees and other costs to resolve a multitude of issues related to such obligations, each turning on

the particular terms of each Taxing Authority’s applicable laws, including whether (a) the

obligations are priority, secured, or unsecured in nature, (b) the obligations are proratable or fully



01:25190278.1
                                                   54
US-DOCS\110060092.11
                Case 19-12051-MFW         Doc 2    Filed 09/16/19    Page 55 of 59



prepetition or postpetition, and (c) penalties, interest, attorneys’ fees and costs can continue to

accrue on a postpetition basis and, if so, whether such penalties, interest, attorneys’ fees, and

costs are priority, secured, or unsecured in nature.

                 130.    Moreover, I have been advised that certain of the Taxes and Fees may be

considered to be obligations as to which the Debtor’s officers and directors may be held directly

or personally liable in the event of nonpayment. In such events, I believe that collection efforts

by the Taxing Authorities would provide obvious distractions to the Debtor and its officers and

directors in their efforts to maximize value in this chapter 11 case. Accordingly, I believe that

the relief requested in the Tax Motion is necessary and in the best interests of the Debtor, its

estate, and creditors.

         H.      Utilities Motion

                 131.    Pursuant to the Motion of Debtor for Entry of Interim and Final Orders

(I) Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Service,

(II) Approving Proposed Adequate Assurance of Payment, (III) Establishing Procedures for

Resolving Requests for Additional Assurance of Payment, and (IV) Granting Related Relief

(the “Utilities Motion”), the Debtor is seeking entry of interim and final orders (a) prohibiting

the Utility Providers (as defined below) from altering, refusing, or discontinuing utility services

to, or discriminating against, the Debtor on account of any outstanding amounts for services

rendered prepetition, (b) determining that adequate assurance of payment for postpetition Utility

Services (as defined below) has been furnished to the Utility Providers providing services to the

Debtor, and (c) establishing procedures for resolving future requests by any Utility Provider for

additional adequate assurance of payment.

                 132.    The Debtor receives utility services from various utility providers

(each, a “Utility Provider” and collectively, the “Utility Providers”), for, among other things,

01:25190278.1
                                                  55
US-DOCS\110060092.11
                    Case 19-12051-MFW               Doc 2      Filed 09/16/19        Page 56 of 59



   electricity, water, gas, telecommunication and telephone services, internet, waste removal, and

   other similar services (collectively, the “Utility Services”).29 The Utility Providers include,

   without limitation, the entities set forth on the list attached to the Utilities Motion as Exhibit C

   (the “Utility Providers List”). I have been informed that the Debtor incurred expenses totaling

   approximately $3,800 each month on account of all Utility Services provided by the Utility

   Providers in 2019.

                      133.     I believe that the Debtor’s receipt of uninterrupted Utility Services is vital

   to the Debtor’s continued business operations and, consequently, to the success of the chapter 11

   case. Therefore, I believe that the relief requested in the Utilities Motion is necessary and in the

   best interests of the Debtor, its estate, and creditors.

II.          CONCLUSION

                      134.     The Debtor’s ultimate goal in this chapter 11 case is to maximize value for

   the benefit of all stakeholders. In the near term, however, the Debtor’s immediate objective is to

   maintain a business-as-usual atmosphere during the early stage of this chapter 11 case, with as

   little interruption or disruption to the Debtor’s operations as possible. I believe that, if the Court

   grants the relief requested in each of the First Day Pleadings, the prospect for achieving this

   objective and maximizing value for the benefit of all stakeholders will be substantially enhanced.



                                    [Remainder of page left intentionally blank]




   29
        Pursuant to that certain Office Lease, dated May 10, 2016 (as amended, restated, supplemented, or otherwise
        modified from time to time, the “Lease”), by and between the Landlord and the Debtor, payments due on
        account of electricity, gas, water, and waste removal are paid by the Debtor to the Landlord for distribution to
        the appropriate Utility Provider. For the avoidance of doubt, the Utility Provider List does not include any
        Utility Provider paid through the Landlord. The Debtor reserves the right to amend or supplement the Utility
        Service List to include any Utility Provider omitted. The Debtor will continue to remit payment to the Landlord
        for such utility services postpetition.

  01:25190278.1
                                                             56
   US-DOCS\110060092.11
                Case 19-12051-MFW        Doc 2     Filed 09/16/19       Page 57 of 59



                 I declare under penalty of perjury that, to the best of my knowledge and after

reasonable inquiry, the foregoing is true and correct.




Dated: September 16, 2019
       Westlake Village, California


                                                         /s/ Frederick C. Beddingfield
                                                         Frederick C. Beddingfield III
                                                         President and Chief Executive Officer
                                                         Sienna Biopharmaceuticals, Inc.




01:25190278.1
                                                 57
US-DOCS\110060092.11
                Case 19-12051-MFW   Doc 2   Filed 09/16/19   Page 58 of 59



                                     EXHIBIT A

                                Organizational Chart




01:25190278.1
US-DOCS\110060092.11
                                                           Case 19-12051-MFW             Doc 2     Filed 09/16/19          Page 59 of 59



                                                       *Sienna Biopharmaceuticals, Inc.
                                                   a corporation incorporated in the State of Delaware, USA,
                                                            registered under File Number 4853292
                                                   Registered Address: C/O The Corporation Trust Company
                                                       1209 Orange Street, Wilmington, DE 19801 (USA)


                                                                           100%
                                                        Creabilis Holdings Limited (UK)
                                                                   (formerly Creabilis plc)
                                                   a private company incorporated in England and Wales
                                                            registered under Number 08561309
                                                   Registered Address: Camburgh House, 27 New Dover
                                                              Road, Canterbury , Kent, CT1 3DN
                                                                        100%

                                                        Sienna Biopharmaceuticals S.A.
                                                (Name change effective July 5, 2018 - formerly Creabilis S.A.) a company
                                                   incorporated in Luxembourg, registered under B143397
                                              Registered Address: 14 rue Edward Steichen, L-2540 Luxembourg

                                          100%                                                                             100%

                    Sienna Biopharmaceuticals S.r.l.                                                 Creabilis UK Limited
                     (Name change effective May 4, 2017 - formerly Creabilis
                                                                                       a private company incorporated in England and Wales,
                    Therapeutics S.r.l.) a company incorporated in Italy,
                                                                                                 registered under Number 07609144
                             Registered under 08661490014
                                                                                       Registered Address: Camburgh House, 27 New Dover
                             Registered Address: Via Ribes 5,
                                                                                                  Road, Canterbury, Kent, CT1 3DN
                             10010 Colleretto Giacosa, Italy


*Sienna Biopharmaceuticals, Inc. is a public company listed on the NASDAQ stock exchange.                                                     Last Updated: 7/5/2018
